ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_10_EN.txt. 556




         DISSENTING OPINION OF JUDGE AD HOC KREC
                                               uA



                              TABLE OF CONTENTS

                                                                            Page

I. GENERAL ISSUES                                                           557
   1. The consistency as a purported principle of the majority reason-
      ing                                                                   557
   2. What is the possible backing of the inconsistency ?                   566
   3. Nature of the issue of jurisdiction                                   574
II. SPECIFIC ISSUES IN CASU                                                 579
      1. Jus standi of the Respondent                                       579
         (a) General approach of the majority to the jus standi require-
             ment                                                           579
         (b) Nature and characteristics of the jus standi requirement       581
         (c) Majority’s decision-making framework                           583
         (d) The Mavrommatis rule, as a purported legal basis for recon-
             ciliation                                                      585
         (e) The substantial incapability of the Mavrommatis rule to pro-
             duce the desired effects in casu                               586
         (f) Sound administration of justice as a purported basis for the
             establishment of the desired exception to the general rule     589
         (g) Compétence de la compétence as an improper modus oper-
             andi                                                           592
         (h) Effects of seisin of the Court                                 593
         (i) If valid, why was not the alleged exception applied in the
             Legality of Use of Force cases ?                               595

      2. Jurisdiction ratione materiae                                      599
         (a) General approach of the majority                               599
         (b) Whether the 1992 declaration could be considered a unilat-
             eral legal act in terms of international law ?                 602
         (c) The issue of intention                                         604
         (d) Whether the “intention of the FRY” is separable from the
             continuity condition?                                          606
         (e) The effects of the 1992 declaration                            608
         (f) Could the 1992 declaration be considered a notification of
             succession?                                                    608
         (g) Could the Respondent be considered a party to the Genocide
             Convention on the basis of the 1992 declaration and its con-
             duct ?                                                         619
         (h) Legal effects of the admission of the FRY/Serbia to the
             United Nations as a new State                                  622

148

557        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                            uA)
         (i) The relevance of the Secretary-General’s/Secretariat’s action
             in the exercise of the depositary function                         624
      3. Preliminary objection to the jurisdiction of the Court, and to
         admissibility ratione temporis                                         632
      4. Preliminary objection to the admissibility of claims relating to the
         submission of certain persons to trial, provision of information
         on missing Croatian citizens, and return of cultural property          635


                                          *

                                I. GENERAL ISSUES

 1. The consistency as a purported principle of the majority reasoning

  1. It seems that the principle of judicial consistency understood as
“consistency with its own past case law. . . especially. . . in different
phases of the same case or with regard to closely related cases” (Legality
of Use of Force (Serbia and Montenegro v. Belgium), Preliminary
Objections, Judgment, I.C.J. Reports 2004 (I), p. 330, para. 3 ; joint
declaration of Vice-President Ranjeva, Judges Guillaume, Higgins, Kooij-
mans, Al-Khasawneh, Buergenthal and Elaraby) should have been the
essence of the majority reasoning in the present case. Even for the stand-
ards of the Court itself in whose jurisprudence the principle of consist-
ency has a prominent place, there is a conspicuous reference to the course
“not. . . to depart from previous findings, particularly when similar issues
were dealt with in the earlier decisions, as in the current case” (Judgment,
para. 104) or similarly couched (exempli causa, ibid., paras. 53, 54, 71,
76, 141).



   2. The consistency as such may in concreto be evaluated at three lev-
els :
(a) consistency in casu (horizontal consistency) ;
(b) limited vertical consistency, i.e., consistency in cases in which the
      Federal Republic of Yugoslavia (FRY)/Serbia was involved as a
      party ; and
(c) general vertical consistency in terms of the consistency of decisions
      taken by the Court in cases in which the FRY/Serbia was involved,
      in the light of the general jurisprudence of the Court on relevant
      issues.
   3. It appears that the application of the principle of consistency in casu
was a difficult task, as regards the jus standi of the FRY/Serbia even an
impossible mission, due to heterogeneous decisions taken by the Court in

149

558      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
the earlier cases in that respect as well as in respect of the status of the
FRY/Serbia vis-à-vis the United Nations as its determinative.

  4. In that regard, the decisions of the Court in the earlier cases may be
divided into three groups :
(a) decisions based on avoiding or ignoring the position as regards the
    jus standi of the FRY/Serbia ;
(b) decisions involving some elements or indicae of the jus standi of the
    FRY/Serbia ; and
(c) decisions based on substantive assessment, whether positive or nega-
    tive, of the jus standi of the FRY/Serbia.
  5. The explicit avoidance position was taken by the Court in its Orders
of 8 April 1993 in the Bosnia case and 2 June 1999 in the Legality of Use
of Force cases. In its Order of 8 April 1993 the Court found, inter alia,
that in resolution 47/1 “the solution. . . is not free from legal difficulties”
(Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia (Serbia and
Montenegro)) , Provisional Measures, Order of 8 April 1993, I.C.J.
Reports 1993, p. 14, para. 18), but decided that the question is one which
“the Court does not need to determine definitively at the present stage of
the proceedings” (ibid.).
  Since the FRY/Serbia could have the status of a party in the Court
only on the basis of its membership in the United Nations, the meaning
of the finding regarding the jus standi of the FRY is that it, as such, “is
not free of legal difficulties”. That position was slightly modified in its
Order of 2 June 1999 by stating that it “need not consider this question
for the purpose of deciding whether or not it can indicate provisional
measures in the present case” (Legality of Use of Force (Yugoslavia v.
Belgium), Provisional Measures, Order of 2 June 1999, I.C.J. Reports
1999 (I), p. 136, para. 33).

   6. In the Judgment on Preliminary Objections in the Bosnia case,
which would have been the proper place for the decision as to whether
the fundamental condition of jus standi (Legality of Use of Force (Serbia
and Montenegro v. Belgium), Preliminary Objections, Judgment, I.C.J.
Reports 2004 (I), pp. 298-299, para. 46) had been fulfilled, the Court put
the issue of the jus standi of the FRY under the carpet. It satisfied itself
by the finding that “Yugoslavia was bound by the provisions of the Con-
vention on the date of the filing of the Application” (Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections, I.C.J.
Reports 1996 (II), p. 610, para. 17) and since Bosnia and Herzegovina
“became a Member of the United Nations. . . on 22 May 1992” (ibid.,
p. 611, para. 19) and as such “could become a party to the Convention
through the mechanism of State succession” (ibid., p. 611, para. 20), it
came to the conclusion that “all the conditions are now fulfilled to found

150

559       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
the jurisdiction of the Court ratione personae” (Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide (Bos-
nia and Herzegovina v. Yugoslavia), Preliminary Objections, I.C.J.
Reports 1996 (II), p. 613, para. 26). The approach could be called the
implicit avoiding position or, perhaps more properly, the ignoring posi-
tion as regards the jus standi of the FRY. (The implicit avoiding position
is basically the substance of the joint declaration of seven judges on the
Legality of Use of Force cases also ((Serbia and Montenegro v. Bel-
gium), Preliminary Objections, Judgment, I.C.J. Reports 2004 (I),
pp. 330-334.) For, if the Court would consider itself not competent on
considerations ratione temporis and ratione materiae, as was argued in
the joint declaration, then the question of the jus standi of the FRY
would be set aside, and would be substantially disqualified as an anteced-
ent condition of the jurisdiction of the Court.)
   7. In the decisions of the Court involving some elements or indicae of
substantive assessment of the jus standi of the FRY, one could include
the Order of 8 April 1993 in the case concerning Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide and
the 2003 Judgment in the Application for Revision case.
   The Order of 8 April 1993, apart from the finding that the solution
adopted by General Assembly resolution 47/1 “is not free from legal dif-
ficulties”, adduced another consideration namely, that

     “proceedings may validly be instituted by a State against a State
     which is a party to. . . a special provision in a treaty in force, but is
     not party to the Statute, and independently of the conditions laid
     down by the Security Council in its resolution 9 of 1946 (cf. S.S.
     “Wimbledon”, 1923, P.C.I.J., Series A, No. 1, p. 6)” (para. 19 of the
     Order)1 .
   In its Judgment in the Application for Revision case (Application for
Revision of the Judgment of 11 July 1996 in the Case concerning Applica-
tion of the Convention on the Prevention and Punishment of the Crime
of Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objec-
tions (Yugoslavia v. Bosnia and Herzegovina), Judgment, I.C.J. Reports
2003, p. 7), the Court entered into the assessment of both the jus standi of
the FRY and its determinative — the status of the FRY vis-à-vis the
United Nations. As regards the status of the FRY vis-à-vis the United
Nations a notion sui generis of membership was constructed.
   8. The Court, considering General Assembly resolution 55/12 of 1
November 2000 by which FRY/Serbia was admitted to the United
Nations as a new Member, points out, inter alia, that it


  1 The consideration proved to be erroneous in the light of the eight Judgments of the

Court in the Legality of Use of Force cases ((Serbia and Montenegro v. Belgium), I.C.J.
Reports 2004 (I), pp. 323-324, paras. 113-114).

151

560       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      “cannot have changed retroactively the sui generis position which
      the FRY found itself in vis-à-vis the United Nations over the period
      1992 to 2000, or its position in relation to the Statute of the Court
      and the Genocide Convention. Furthermore, the letter of the Legal
      Counsel of the United Nations dated 8 December 2000, cannot have
      affected the FRY’s position in relation to treaties.” (Application for
      Revision of the Judgment of 11 July 1996 in the Case concerning
      Application of the Convention on the Prevention and Punishment of
      the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia),
      Preliminary Objections (Yugoslavia v. Bosnia and Herzegovina),
      Judgment, I.C.J. Reports 2003, p. 31, para. 71.)

  (Apart from the substantive validity of the position taken, two obser-
vations seem to be of interest. First, the assessment of the status of the
FRY took place almost a decade after Bosnia and Herzegovina submit-
ted its Application to the Court, and over four years since the admission
of the FRY to the United Nations as a new Member. Second, the assess-
ment is, by its nature, an obiter dictum exceeding the competence of the
Court in the revision procedure which, in the sense of Article 61 of the
Statute, should have confined itself to the issue whether the admission of
the FRY to the United Nations as such is a “new fact”.)


   Regarding the jus standi of the FRY, the Court noted that : “Resolu-
tion 47/1 did not inter alia affect the FRY’s right to appear before the
Court. . . under the conditions laid down by the Statute. Nor did it affect
the position of the FRY in relation to the Genocide Convention.” (Ibid.,
p. 31, para. 70.)
   9. The Court performed substantial assessment of jus standi in two
cases : in the Legality of Use of Force cases, the Court found that the
FRY was deprived of the right to appear before it due to the fact that in
the period 1992-2000 Serbia and Montenegro was not a Member of the
United Nations and, consequently, “did not. . . have access to the Court
under either paragraph 1 or paragraph 2 of Article 35 of the Statute”
(Legality of Use of Force (Serbia and Montenegro v. Belgium), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2004 (I), p. 327, para. 127),
while in the 2007 Judgment in the case concerning Application of the
Convention on the Prevention and Punishment of the Crime of Genocide it
found, through the form of decision by “necessary implication”, that Ser-
bia did have access to the Court (I.C.J. Reports 2007 (I), pp. 98-99,
para. 132).

  10. In the jurisprudence of the Court, taken as a whole, the cases in
which the issue of access was status versiae et controversiae are rare
because of the practically universal nature of the United Nations and
because of the equality sign between the membership in the Organization
and the jus standi before the Court. Along with the cases in which the

152

561       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
FRY/Serbia was involved, the list of relevant cases included the Mon-
etary Gold and Fisheries cases. In all these cases the Court followed a
uniform pattern in its reasoning. Exempli causa, in the Fisheries Jurisdic-
tion (Federal Republic of Germany v. Iceland) case, the Court stated
inter alia :
      “the Minister for Foreign Affairs of Iceland seemed to suggest that
      the timing of the declaration of the Federal Republic of Germany of
      29 October 1971, deposited with the Registrar on 22 November
      1971, may have had some effect on the binding force of the agree-
      ment contained in the Exchange of Notes of 19 July 1961 or on the
      right of access to the Court of the Federal Republic of Germany. As
      to the first point, it is clear that the binding force of the agreement
      between the two Governments, which is to be examined in the
      present Judgment, bears no relation to the date on which the declara-
      tion required by the Security Council resolution of 15 October 1946
      was deposited with the Registrar : the former is designed to establish
      the jurisdiction of the Court over a particular kind of dispute ; the
      latter provides for access to the Court of States which are not parties
      to the Statute. As to the second point (i.e., the question of the Fed-
      eral Republic’s right of access to the Court), according to the Secu-
      rity Council resolution, a declaration, which may be either particular
      or general, must be filed by the State which is not a party to the Stat-
      ute, previously to its appearance before the Court. This was done.”
      (Judgment, I.C.J. Reports 1973, p. 53, para. 11 ; emphasis added.)

   11. It comes out that in the series of decisions taken by the Court as
regards the jus standi of the FRY/Serbia, the Judgments on the Legality
of Use of Force cases are the only ones in conformity with the general
jurisprudence of the Court in the matter. In its reasoning part, the Judg-
ment substantiates the basic elements of the jus standi as defined by Arti-
cle 35 of the Statute in terms of an autonomous processual condition of
antecedent and mandatory nature distinguishable from jurisdiction of the
Court stricto sensu. The Court found, inter alia, that
      “the question whether Serbia and Montenegro was or was not a
      party to the Statute of the Court at the time of the institution of the
      present proceedings is fundamental ; for if it were not such a party,
      the Court would not be open to it under Article 35, paragraph 1, of
      the Statute. In that situation, subject to any application of para-
      graph 2 of that Article, Serbia and Montenegro could not have
      properly seised the Court, whatever title of jurisdiction it might have
      invoked, for the simple reason that Serbia and Montenegro did not
      have the right to appear before the Court.
        The Court can exercise its judicial function only in respect of those
      States which have access to it under Article 35 of the Statute. And
      only those States which have access to the Court can confer jurisdic-

153

562      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
     tion upon it.” (Legality of Use of Force (Serbia and Montenegro v.
     Belgium), Preliminary Objections, Judgment, I.C.J. Reports 2004 (I),
     pp. 298-299, para. 46 ; see also pp. 292-293, para. 29.)
  12. In addition, the finding that “at the time of filing of its Application
to institute the present proceedings before the Court on 29 April 1999,
the Applicant. . . was not a Member of the United Nations” (ibid., p. 314,
para. 91) was, as time has shown, of far-reaching importance. The Court
accepted it in the Judgment of 2007 in the case concerning Application
of the Convention on the Prevention and Punishment of the Crime of
Genocide and in the present Judgment after more than one decade of
wandering between the Scylla of avoiding position, and the Haribda of
sui generis position, a sort of tertium quid between membership and
non-membership of the FRY in the United Nations.

   13. However, it should be noted that stricti juris even the 2004 Judg-
ment is not free from inconsistency. It regards the disharmony between
the dispositif of the Judgment with its ratio decidendi. While the reason-
ing part of the Judgment is strictly formulated in terms of the right of the
FRY to access to the Court under Article 35, paragraphs 1 and 2, of the
Statute (ibid., p. 298, paras. 46 ; pp. 310-311, para. 79 ; pp. 314-315, para. 91
and p. 327, para. 126), its dispositif concerns exclusively the “jurisdiction
to entertain the claims” (ibid., p. 328, para. 129 ; emphasis added). The
inconsistency between the dispositif and the ratio decidendi is even greater,
because the Court did not deal with the issue of jurisdiction stricto sensu,
sticking to the basic assumption that it must determine whether the FRY
meets the conditions laid down in Article 35 of the Statute before exam-
ining the conditions in Articles 36 and 37 of the Statute. Therefore, the
Court concluded that the fact that

       “Serbia and Montenegro did not, at the time of the institution of the
       present proceedings, have access to the Court. . . makes it unneces-
       sary for the Court to consider the other preliminary objections filed
       by the Respondents to the jurisdiction of the Court” (ibid., pp. 327-
       328, para. 127; emphasis added).
   14. It appears that the jurisdiction of the Court, in the cases in which
the FRY/Serbia was involved as a party, is far from consistent at all three
levels of its evaluation. The very fact that the Court, in dealing with an
identical issue in the different phases of the same case, or in closely
related cases, applied the three basic, mutually exclusive modus faciendi,
is, if not by itself an answer to the question whether the Court acted in a
consistent manner or not, at the very least represents a strong indiciae in
that regard.
   It is difficult to discuss in terms of substantial consistency the decisions
of the Court based on the avoiding position. For, the decisions regarding
the jus standi of the FRY/Serbia, taken sub silentio, either by accepting
the factual presumptions (praesumptio facti vel homine) about the con-

154

563       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
tinuity and legal identity (1996 Judgment in the case concerning Applica-
tion of the Convention on the Prevention and Punishment of the Crime of
Genocide) or by the constructions which keep them indirectly in force
(2007 Judgment in the same case) do not give real answers to the question
which is cardinal for the legality of the Court’s judicial activity. Decisions
based on the substantial assessment of jus standi, although in contrast to
those based on avoidance, represent the expression of a proper judicial
action, are diametrically opposed in the determination of the jus standi of
the FRY/Serbia. Indiciae or elements of the substantial assessment of jus
standi, since they are not, by themselves, decisions and, moreover, were
not an element of the proper decisions on the issue, demonstrate the
scope of the inconsistency in the legal reasoning.

  15. The conclusion follows that the only consistency of the decisions
of the Court regarding jus standi of the FRY/Serbia is found in the
inconsistency of the decisions per se and in its ratio decidendi. And, if the
purpose of consistency is, inter alia, to “provide predictability” (joint
declaration of Vice-President Ranjeva, Judges Guillaume, Higgins, Kooij-
mans, Al-Khasawneh, Buergenthal and Elaraby, Legality of Use of Force
(Serbia and Montenegro v. Belgium), Preliminary Objections, Judgment,
I.C.J. Reports 2004 (I), p. 330, para. 3) “in different phases of the same
case or with regard to closely related cases” (ibid.), it is not clear what
that predictability would consist of in those cases in which the FRY/Ser-
bia was a party, except, perhaps, that the FRY/Serbia has jus standi as a
respondent, and that it is deprived of it as an applicant.


   16. The jurisdiction of the Court regarding the status of the FRY/Ser-
bia as a Contracting Party to the Genocide Convention is seemingly con-
sistent. In the different phases of the case concerning Application of the
Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia) as well as in the provisional
measures phase of the Legality of Use of Force cases, the Court basically
adopted the finding that the FRY/Serbia may be considered as bound by
the Genocide Convention on the basis of intention, as expressed in the
declaration adopted on 27 April 1992


      “to remain bound by the international treaties to which the former
      Yugoslavia was party. . . confirmed in an official Note of 27 April
      1992 from the Permanent Mission of Yugoslavia to the United
      Nations” (Application of the Convention on the Prevention and Pun-
      ishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
      slavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
      p. 610, para. 17 ; see also Legality of Use of Force (Yugoslavia v.
      United Kingdom), Provisional Measures, Order of 2 June 1999,
      I.C.J. Reports 1999 (II), p. 838, para. 32).

155

564       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
The finding acquired, in the merits phase of the case concerning Applica-
tion of the Convention on the Prevention and Punishment of the Crime of
Genocide, the res indicata status and is in part reaffirmed in the present
Judgment, too (para. 11). So, in terms of horizontal as well as limited
vertical consistency, it seems that the Court acted almost semper idem.
The precedental authority of the finding is, however, in doubt in terms of
substantive consistency.
   First of all, the qualification of the 1992 declaration as a unilateral
legal act capable of producing the proper effects per se, seems to be
inconsistent with the relevant rules of international law as expressed in
the jurisprudence of the Court (paras. 121-128 below).
   Even if ex hypothesis the 1992 declaration may be considered as such
an act, well-settled rules in the jurisprudence of the Court regarding the
interpretation of unilateral acts could hardly lead to the conclusion
reached by the Court (para. 132 below).

   17. Two additional considerations are of interest also.
   Although in the present Judgment as well, the majority reaffirms the
dispositif of the decisions of the Court adopted in the earlier cases related
to the Genocide Convention, its legal reasoning is not consistent in that
regard. While in the earlier cases, or its relevant phases, the majority,
clearly and unequivocally, gave to the 1992 declaration a constitutive
character, the present Judgment considers Serbia a Contracting Party by
a combined action of the declaration and some additional, explicit or
implicit, considerations (paras. 160-167 below). In that way, the majority
perception of the declaration is blurred, for it is not clear enough whether
it sees it as a constitutive or declarative act or as a mixture of the two.

  18. The jurisdictional treatment of the declaration is different as well.
In the earlier cases, the 1992 declaration was treated as a proper basis for
the jurisdiction of the Court ratione personae (I.C.J. Reports 1996 (II),
pp. 610-613, paras. 17-26), while in the present case the 1992 declaration
is treated as an issue of jurisdiction ratione materiae (Judgment,
paras. 93-119).

   The position of the Court in the 1996 Judgment was clear and designed
in accordance with the standard practice of the Court. The jurisdiction
ratione personae was determined in terms of whether Bosnia and Herze-
govina and the FRY may be considered as parties to the Genocide Con-
vention. Finding that the Parties to the dispute are Contracting Parties to
the Genocide Convention — the FRY on the basis of the 1992 declara-
tion (I.C.J. Reports 1996 (II), p. 610, para. 17) and Bosnia and Herze-
govina through the mechanism of State succession (ibid., p. 611,
para. 20) —, the Court concluded :

        “For the purposes of determining its jurisdiction in this case, the
      Court has no need to settle the question of what the effects of a situ-

156

565       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      ation of non-recognition may be on the contractual ties between
      parties to a multilateral treaty. It need only note that, even if it were
      to be assumed that the Genocide Convention did not enter into force
      between the Parties until the signature of the Dayton-Paris Agree-
      ment, all the conditions are now fulfilled to found the jurisdiction of
      the Court ratione personae.” (I.C.J. Reports 1996 (II), p. 613,
      para. 26 ; emphasis added.)
The Court assessed its jurisdiction ratione materiae in the following
terms :
      “whether there is a dispute between the Parties that falls within the
      scope of that provision [Art. IX of the Convention].
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      It is jurisdiction ratione materiae, as so defined, to which Yugosla-
      via’s fifth objection relates.” (Ibid., p. 614, para. 27 ; emphasis added.)

  19. In the present Judgment, the majority treats the jurisdiction of the
Court ratione materiae exclusively as the issue of whether Serbia could be
considered a Contracting Party to the Genocide Convention in the rele-
vant period of time (Judgment, paras. 93-119). In its conclusion, the
majority finds that :
         “In sum, in the present case the Court, taking into account both
      the text of the declaration and Note of 27 April 1992, and the con-
      sistent conduct of the FRY at the time of its making and throughout
      the years 1992-2001, considers that it should attribute to those docu-
      ments precisely the effect that they were, in the view of the Court,
      intended to have on the face of their terms : namely, that from that
      date onwards the FRY would be bound by the obligations of a party
      in respect of all the multilateral conventions to which the SFRY had
      been a party at the time of its dissolution. . .” (Ibid., para. 117.)

   20. A turn in the jurisdictional treatment of the 1992 declaration took
place in the majority reasoning in the 2007 Judgment because of the spe-
cific needs as regards the construction of the decision by “necessary
implication” on the jus standi of the FRY in the 1996 Judgment. The dic-
tum reads :

         “In the view of the Court, the express finding in the 1996 Judg-
      ment that the Court had jurisdiction in the case ratione materiae, on
      the basis of Article IX of the Genocide Convention, seen in its con-
      text, is a finding which is only consistent, in law and logic, with the
      proposition that, in relation to both parties, it had jurisdiction
      ratione personae in its comprehensive sense, that is to say, that the
      status of each of them was such to comply with the provisions of the
      Statute concerning the capacity of States to be parties before the

157

566      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
      Court.” (Application of the Convention on the Prevention and Pun-
      ishment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia
      and Montenegro), Judgment, I.C.J. Reports 2007 (I), p. 99,
      para. 133.)
   21. Apart from its meaning in terms of judicial consistency, the differ-
ent treatment of the 1992 declaration seen in this context is highly sig-
nificant for at least three reasons :
(a) the manner in which the majority reads the relevant earlier deci-
      sions ;
(b) the majority perception of the res judicata effects of the 1996 Judg-
      ment ; and
(c) the majority perception of the precedental authority of the 1996
      Judgment.
   22. The judicial consistency is rather the result, the picture of the
coherency of the decisions and the reasons making a logical and legal
union, based on the proper application of legal rules which should bind
any court of law in its judicial activity, and not a matter for itself or by
itself. It represents the intrinsic, organic quality of the judicial reasoning
in the different phases of a case, or different cases, which regard identical
or similar issues. As such, it cannot be built up in terms of ex post har-
monization of heterogeneous decisions on identical or substantially iden-
tical issues. Deliberate actions in that regard may have for result the
formal consistency only, which exhausts itself in the strengthening of the
formal authority of the court of law.

  In a situation where two diametrically opposed decisions existed as
regards the issue of jus standi — the Bosnia and Herzegovina case (2007)
and the Legality of Use of Force cases (2004) — it seems impossible to
achieve the quality of substantive consistency, either legally or logically.
Even by using a measure of judicial engineering.

          2. What is the possible backing of the inconsistency ?
   23. It is difficult to explain the heterogeneous decisions of the Court as
regards the jus standi of the FRY/Serbia by reasonable differences in the
legal reasoning, unavoidable in every bigger collegium of judges. They
are rather the expression of different views of a proper judicial policy in
that regard, for the differences in legal reasoning as such have their limits
which were well surpassed in the cases where the FRY/Serbia was
involved.

  It would seem that Judge Higgins in her separate opinion appended to
the Judgment in the Legality of Use of Force cases gave succinctly the
real explanation of the matter by saying :

        “The Court, in purporting to find an ex post facto clarification of

158

567       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      the situation as it was in 1992-2000, notwithstanding that the General
      Assembly and Security Council had in all deliberation felt the objec-
      tives of the United Nations were best met by legal ambiguity, seems
      to have ignored that wise dictum.” ((Serbia and Montenegro v. Bel-
      gium), Preliminary Objections, Judgment, I.C.J. Reports 2004 (I),
      p. 342, para. 20 ; emphasis added.)
  24. The explanation given in the separate opinion of Judge Higgins
was confirmed in a number of pronouncements of the Court.
  In the Legality of Use of Force cases (2004) the Court pointed out
expressis verbis that
      “in its Judgment on Preliminary Objections of 11 July 1996. . . [t]he
      question of the status of the Federal Republic of Yugoslavia in rela-
      tion to Article 35 of the Statute was not raised and the Court saw no
      reason to examine it” (ibid., p. 311, para. 82 ; emphasis added).
In addition, it admitted that :
         “The Court did not commit itself to a definitive position on the
      issue of the legal status of the Federal Republic of Yugoslavia in
      relation to the Charter and the Statute in its pronouncements in inci-
      dental proceedings, in the cases [one of them being the present one]
      involving this issue which came before the Court during this anoma-
      lous [1992-2000] period.” (Ibid., p. 309, para. 74.)
   25. This seems to be a perception of the judicial policy of the Court, of
which it could not be said that it perfectly fits in the functional parallel-
ism as a governing principle of the relations between the principal politi-
cal organs of the United Nations, the General Assembly and the Security
Council, on the one hand, and the International Court of Justice as its
principal judicial organ, on the other, as well as judicial independence
and impartiality. It seems rather like an action in concert with the prin-
cipal political organs, implying that the Court follows the legal ambiguity
which “has been anomalous in extreme” (R. Higgins, “The new United
Nations and former Yugoslavia”, International Affairs, Vol. 69,
No. 3, July 1993, p. 479).
   26. Of special relevance in that regard is the pronouncement of the
Court in the case concerning Application of the Convention on the Pre-
vention and Punishment of the Crime of Genocide, made, moreover, in the
merits phase, that “in 1999 — and even more so in 1996 — it was by no
means so clear as the Court found it to be in 2004 that the Respondent
was not a Member of the United Nations at the relevant time” (Judg-
ment, I.C.J. Reports 2007 (I), p. 98, para. 131 ; emphasis added).

   (This pronouncement opens a very unpleasant question as to the activ-
ity of the Court over a considerable period of time in the light of the prin-
ciple bona fidei which, as a peremptory one, is at least equally valid for
the Court as it is for States. If, for more than a decade, it was so clear
that the Respondent was not a Member of the United Nations, and the

159

568      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
quality of being a Member of the United Nations was the only basis on
which the Respondent could have been considered a party to the Statute
of the Court, it follows that the Court deliberately avoided recognizing
the jurisdictional fact affecting the very legality of the totality of its
actions in the cases in which the FRY/Serbia was involved as a party.
Such an attitude of the Court could be termed judicial arbitrariness, close
to, or in the zone of, abuse of judicial power rather than judicial caution
resulting in judicial indecision. The explicit admission by the Court that
“in 1999 — and even more so in 1996 — it was by no means clear . . . that
the FRY was not a Member of the United Nations at the relevant time”
being, in fact, tantamount to the admission that the Court acted sine
vires, represents a sufficient and sound basis for revision of the 1996
Judgment proprio motu. It would be the proper way of action of the
Court in such circumstances to preserve its judicial integrity. For, in the
light of international law, the fact that the Court acted sine vires auto-
matically deprives the 1996 Judgment of validity, both in formal and in
substantive terms. Standing in the way of the application of the law in
that regard is only the comfortable position of the Court in the judicial
environment of the international community which does not know the
appellate procedure or the appellate court.)
   27. The action in concert with the political organs of the World
Organization was familiar or, even, inherent to the spirit prevailing at the
Hague Peace Conference that judicial settlement as such may play the
role of an instrument for diminishing the danger of, and, moreover, sub-
stitute to the resort of arms. The situation is quite different now. The idea
that
     “‘an international Court should play an important role in the new
     Organization of nations for peace and security’, is illusory. Indeed,
     there is evidence, in the records of the various organs of the United
     Nations, that the Court is regarded as something different from
     other United Nations organs, and its procedures something inde-
     pendent from customary United Nations procedures.” (S. Rosenne,
     The Law and Practice of the International Court, 1920-2005, Vol. I,
     The Court and the United Nations, pp. 189-190 ; footnote omitted.)


   28. In the framework of the United Nations “the International Court
of Justice stood as the judicial apex, while the Security Council was the
new Praetorian guard for the political consensus and its enforcement”
(M. Cohen, “Impartiality, Realism and International Process”, Interna-
tional Law at a Time of Perplexity : Essays in Honour of Shabtai
Rosenne, p. 96).
   So,
        “Much more than the establishment of peace, the development of
     international law is the essential function of judicial settlement . . .
     The gradual elaboration of the law through the accumulation of a

160

569       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      body of homogeneous decisions is a condition of order and stability.”
      (C. De Visscher, Theory and Reality in Public International Law,
      rev. ed., 1968, p. 390 ; emphasis added.)
   29. The principle of functional parallelism gives to the ICJ an impor-
tant, substantially broader scope for judicial activity in terms of the
impartial determination of disputes on the basis of law. By its very nature
the principle runs counter to crypto-political decisions clad in legal garb,
which may bring any court of law dangerously close to the well-known
chambres de réunion. The principle gives each organ involved the possi-
bility to act in its own space, fulfilling its original role, and regards the
court that is to declare the law.

   30. Deliberate concerted activity with political organs leaves hard con-
sequences on any court of law. Legal reasoning and reasoning based on
political considerations and expediency are in unsolvable conflict both in
terms of substance and in terms of time. This is clearly demonstrated, as
far as judicial consistency is concerned, in the cases before the Court
involving the FRY/Serbia as a party.

   31. It appears that during some 15 years the Court, in terms of judicial
policy, acted in several capacities in the cases in which the FRY/Serbia
was involved as a party.
   32. Since the institution of proceedings in the case concerning Applica-
tion of the Convention on the Prevention and Punishment of the Crime of
Genocide in 1993, until the admission of the FRY to the United Nations
in 2000, the Court, in respect of the jurisdictional issues involved, basi-
cally acted as a guardian of the ambiguous policy of the principal politi-
cal organs of the United Nations in regard to the status of the FRY in
the Organization. In the proceedings on the indication of provisional
measures of 1993 and in the Judgment on preliminary objections of 1996,
it relied tacitly on the factual presumption (praesumptio facti vel homine)
of the legal identity and continuity of the FRY with the SFRY, acting in
concert with the General Assembly as author of the legally vague and
controversial resolution 47/1, which allowed pro et contra interpretation
of the status of the FRY vis-à-vis the United Nations.

   33. So, as became clear tractu temporis, it choose the weakest possi-
bility in the light of the principle that “[t]he Court must however always
be satisfied that it has jurisdiction, and must if necessary go into that
matter proprio motu” (Appeal Relating to the Jurisdiction of the ICAO
Council (India v. Pakistan), Judgment, I.C.J. Reports 1972, p. 52,
para. 13), especially with respect to the jus standi requirement as the
principal condition for the legality of the Court’s judicial action in casu.
   The Court had two more, much better, possibilities at its disposal :
(a) to ask for an authentic interpretation of resolution 47/1 from the
      General Assembly ; or

161

570       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
(b) to make its own explicit interim determination of the matter in a
    proper form.
   34. In contrast to the legal presumption (praesumptio juris et de jure),
the factual presumption bears an unavoidable limitation in terms of time.
In the context of the matter, it was obvious that the factual presumption
of continuity of the FRY may be valid only until the moment when the
competent political organs of the United Nations adopted the final deci-
sion on the status of the FRY/Serbia in the United Nations, unfounded
on the continuity premise. That is what happened in November 2000,
when, by decision of the competent organs of the United Nations, the
FRY was admitted to its membership as a new Member.

  35. This fact demonstrated dramatically the ontological irreconcil-
ability of the legal reasoning, on the one side, and the reasoning based on
pragmatic considerations and expedience, on the other.

   Since the admission to the membership in the United Nations is a mat-
ter of exclusive competence of the two principal political organs — the
Security Council and the General Assembly — and their decision is bind-
ing upon the United Nations structure as a whole, it might be expected
from the Court, in the spirit of functional parallelism, to adapt in a
proper form its determination of the jus standi of the FRY/Serbia to that
fact, being, in the circumstances surrounding the case, determinative of
its jus standi.
   The Court, however, opted for a different treatment of the FRY/Serbia
in that regard, depending on the cases before it, thus demonstrating not
only its inconsistency but throwing a shadow on the application of the
fundamental principle of the equality of States before the Court also.
   36. In the Legality of Use of Force cases the Court designed its deter-
mination of the jus standi of Serbia/Montenegro in the spirit of the prin-
ciple of functional parallelism, finding, inter alia, that
      “at the time of filing of its Application to institute the present pro-
      ceedings before the Court on 29 April 1999. . ., Serbia and Montene-
      gro, was not a Member of the United Nations, and, consequently,
      was not. . . a State party to the Statute of the International Court of
      Justice” ((Serbia and Montenegro v. Belgium), Preliminary Objec-
      tions, Judgment, I.C.J. Reports 2004 (I), p. 314, para. 91).
So, in the eight Legality of Use of Force cases the Court in fact acted as
a guardian of legality, both in the formal and in the substantive terms,
respecting the division of competences between the principal political
organs of the United Nations and the International Court of Justice as
expressed in the functional parallelism principle.

   37. In its Judgment in the Bosnia case (2007) the majority de facto
stuck to the continuity presumption using technical, legal explanations in

162

571       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
the form of specific interpretation of the res indicata rule, relying on the
understanding of judicial power in terms of unqualified power, which
implies that :
         “Subject only to this possibility of revision, the applicable princi-
      ple is res judicata pro veritate habetur, that is to say that the findings
      of a judgment are, for the purposes of the case and between the
      parties, to be taken as correct, and may not be reopened on the basis
      of claims that doubt has been thrown on them by subsequent events.”
      (I.C.J. Reports 2007 (I), p. 93, para. 120 ; emphasis added.)

   38. In that Judgment the Court in fact acted as a guardian of its past
decision embodied in the 1996 Judgment. Acting in that way, the Court
persisted on its own judicial truth, completely divorced from the reality
as established in the United Nations by resolution 55/12 and thus pro-
ducing a judicium illusorum.
   In that way the position of the Court took a highly interesting turn.
While the 1996 Judgment in the Bosnia case was adopted with the pur-
pose of acting in harmony with the principal political organs of the
United Nations, the insistence on the validity of the premises on which it
was based following the adoption of General Assembly resolution 55/12,
brought the Court in harsh disharmony with the whole United Nations
structure which implemented the resolution strictly.
   As a matter of illustration, the objective meaning of the factual pre-
sumption on which the jus standi of the FRY/Serbia was based in the
1996 Judgment, and accepted in the 2007 Judgment, is that in the context
of the dispute before the Court, the FRY/Serbia was considered, at least
tacitly, to have been a Member in the period 1992-2000 as far as the
Court and the Applicants are concerned, whereas for the United Nations
itself it was not a Member, nor even for the Applicants, in respect of any
other matter than the cases before the Court. In addition, in the eyes of
the Court, the FRY/Serbia was considered a Member of the United
Nations in the Bosnia case, and is in the present case, and was considered
a non-Member in the eight Legality of Use of Force cases.

   39. The Judgment in the Application for Revision case (I.C.J. Reports
2003, p. 7) is specific in this particular context (paras. 7-8 above). It pos-
sesses two basic meanings. On the one hand, by the construction of the
sui generis position of the FRY vis-à-vis the United Nations, the Judg-
ment tended, in essence, to substitute the tacit presumption on the con-
tinuity with a substantive ground of jus standi. For, by admission of the
FRY to the United Nations, the presumption of the continuity became
devoid of any substance. On the other hand, articulated well after the
admission of the FRY to the United Nations, the sui generis construction
amounted to a revision of the decision taken by the General Assembly
which, being binding and conclusive, cannot be reversed by the Court
(Northern Cameroons (Cameroon v. United Kingdom), Preliminary

163

572      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
Objections, Judgment, I.C.J. Reports 1963, p. 33). The construction is a
demonstration of the late reaction of the Court, for terminus ad quem for
the Court’s interpretation of the substance of General Assembly resolu-
tion 47/1, which as such was a part of its judicial function, in terms other
than those of resolution 55/12 of 1 November 2000, elapsed by the admis-
sion of the FRY to the United Nations as a new Member.

   40. In the present Judgment, the majority makes an effort to reconcile
the basic premises of the 2004 Judgments and the 2007 Judgment. To
that effect, the majority proceeds from the finding contained in the 2004
Judgment that the FRY/Serbia, being a Member of the United Nations
from 1 November 2000, cannot be considered a party to the Statute prior
to that date (Legality of Use of Force (Serbia and Montenegro v. Bel-
gium), Preliminary Objections, Judgment, I.C.J. Reports 2004 (I), p. 310,
para. 76). Accordingly, on the date of the institution of the present pro-
ceedings it did not possess the right to appear before the Court. However,
the majority is not ready to accept the necessary consequences of the fact
which it took as the starting point of its legal reasoning, but rather
resorts to a broadened interpretation of the so-called Mavrommatis rule
in an effort to prove that, at a certain point in time, all requirements
under Articles 35 and 36 of the Statute for the competence of the Court
in casu were fulfilled.
   However, this is not so, either as regards the date of the institution of
the proceedings, a date relevant on the basis of the generally accepted
rule, or as regards the date of the rendering of the Judgment allegedly as
an exception to the general rule, but it is rather an unspecified date in the
period of time between the date of the admission of the FRY to United
Nations membership — on 1 November 2000 — and the date when the
FRY, as a new, successor State, expressed its consent to be bound by the
Genocide Convention in the form of accession — on 6 March 2001.

   41. Two basic inconsistencies exist in this regard.
   First, it transpired that, in the same period of time, the FRY/Serbia, at
least as regards its status as a Contracting Party to the Genocide Conven-
tion, was both a continuator and a successor State. The present Judg-
ment, true implicite, treats the FRY/Serbia as a continuator State as
regards the Genocide Convention until 12 March 2001, because it con-
siders it bound by the provisions of the Convention until that date on the
basis of the 1992 declaration adopted on behalf of the State “continuing
the state, international legal and political personality of the SFRY”
(para. 1 of the declaration). From 12 March 2001 pro futuro, the FRY/
Serbia is a successor State which, acting upon the reminder of the Secretary-
General (paras. 176-177 below) expressed its consent to be bound by
the Genocide Convention.

  Second, if, arguendo, it is accepted that the majority interpretation of
the Mavrommatis rule is correct, the relevant date for assessment as to

164

573      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
whether the necessary requirements for the competence of the Court are
met, should be the date of the rendering of the Judgment. This seems to
transpire clearly from the Mavrommatis Judgment :
         “Even, therefore, if the application were premature because the
      Treaty of Lausanne had not yet been ratified, this circumstance
      would now be covered by the subsequent deposit of the necessary
      ratifications.” (Mavrommatis Palestine Concessions, Judgment No. 2,
      1924, P.C.I.J., Series A, No. 2, p. 34 ; emphasis added.)
   42. In its 1996 Judgment in the case concerning Application of the
Convention on the Prevention and Punishment of the Crime of Genocide,
the Court stated inter alia :
      “even if it were to be assumed that the Genocide Convention did not
      enter into force between the Parties until the signature of the Dayton-
      Paris Agreement, all the conditions are now fulfilled to found the
      jurisdiction of the Court” (I.C.J. Reports 1996 (II), p. 613, para. 26 ;
      emphasis added).
And, it seems obvious that on that date the requirement under Article 36,
paragraph 1, of the Statute was not fulfilled as regards the basis of the
jurisdiction of the Court, because the FRY, when acceding to the Geno-
cide Convention, expressed its reservation regarding Article IX of the
Convention.
   43. It appears that the idea underlying functional parallelism — each
has its own — is the most appropriate and productive as regards the
Court, in an uninstitutionalized, eminently political community. As the
Court stated in the Nicaragua case :
         “The [Security] Council has functions of a political nature assigned
      to it, whereas the Court exercises purely judicial functions. Both
      organs can therefore perform their separate but complementary func-
      tions with respect to the same events.” (Military and Paramilitary
      Activities in and against Nicaragua (Nicaragua v. United States of
      America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
      1984, p. 435, para. 95 ; emphasis added.)
In such society, the assurance of the autonomy of the Court from the
political organs is the crucial element of its judicial integrity. The cases in
which the FRY/Serbia was involved as a party demonstrate that the judi-
cial consistency, and especially the proper exercise of judicial power as its
substance and determinative, should be best safeguarded by objective
rules as a guide in determining the applicable law. This principle, which is
axiomatic, should be followed in particular by international courts and
tribunals, pursuing their activities in a judicial environment that knows
no appellate court or procedure.
   44. In sum, it appears that the jurisprudence of the Court, as regards
the issue of jus standi of the FRY/Serbia as well as its status as Contract-
ing Party to the Genocide Convention, not only is not consistent, but
there are also departures from earlier decisions, often sub silentio, with-
165

574      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
out adducing reasons for departing or, at least, without clear and con-
vincing reasons.
   45. The legal ambiguity which the political organs of the United
Nations abided by from the beginning to the very end of the Yugoslav
crisis may be understandable from the standpoint of pragmatic political
considerations and expediency, but not from the standpoint of judicial
consideration of the matter. (For instance, recognition of the legal iden-
tity and continuity of the FRY with the SFRY, for which there existed
strong legal reasons, would automatically open the question of legality,
both in its formal and in its substantive terms of the actions and omis-
sions vis-à-vis that State from the very beginning of the Yugoslav crisis.)


                   3. Nature of the issue of jurisdiction
   46. In a number of points, the majority justifies the failure of the
Court to deal properly, in its earlier decisions, with specific jurisdictional
issues pertaining both to jurisdiction lato sensu and stricto sensu prop-
erly, by referring to the absence of the party or parties concerned. Exem-
pli causa, it is stated that “[w]hile at the time objection was taken to the
claim of the FRY to be the continuator of the SFRY, it was not then
suggested that that claim was not advanced by the appropriate representa-
tive body of the FRY” (Judgment, para. 107 ; emphasis added). Or, that
“the FRY, while questioning whether the applicant State was a party to
the Genocide Convention at the relevant dates, did not challenge the
claim that it was itself a party” (ibid., para. 114 ; emphasis added ; see
also para. 115). This is surprising in the light of the importance of the
issue of jurisdiction, especially jurisdiction lato sensu, and its legal nature
as well.

   47. In view of the fact that “the establishment or otherwise of jurisdic-
tion is not a matter for the parties but for the Court itself”, the dispute of
the parties regarding the jurisdiction in the preliminary objection phase is
not a necessary condition for the Court to address the issue of jurisdic-
tion. (Fisheries Jurisdiction (Spain v. Canada), Jurisdiction of the Court,
Judgment, I.C.J. Reports 1998, p. 450, para. 37 ; see also the individual
opinion of President McNair in the jurisdiction phase of the case con-
cerning Anglo-Iranian Oil Co. in which he stated that “[a]n international
tribunal cannot regard a question of jurisdiction solely as a question inter
partes” (Anglo-Iranian Oil Co. (United Kingdom v. Iran), Preliminary
Objection, Judgment, I.C.J. Reports 1952, p. 116).)


  48. Preliminary objections raised by a party are only a tool, a proce-
durally designed weapon, for the establishment of the jurisdiction of the
Court, suo nomine et suo vigore, for it is under an obligation to do so ex
officio. The legal meaning of the proceedings on preliminary objections

166

575       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
has been defined by the Court in the case concerning Rights of Minorities
in Upper Silesia (Minority Schools) (hereinafter referred to as “Minority
Schools”) as follows :
      “the raising of an objection by one Party merely draws the attention
      of the Court to an objection to the jurisdiction which it must ex offi-
      cio consider” (Rights of Minorities in Upper Silesia (Minority
      Schools), Judgment No. 12, 1928, P.C.I.J., Series A, No. 15, p. 23 ;
      emphasis added).
Or, as stated by the Court in the case concerning Application of the Con-
vention on the Prevention and Punishment of the Crime of Genocide :
         “The Court must, in each case submitted to it, verify whether it
      has jurisdiction to deal with the case . . . and such objections as are
      raised by the Respondent may be useful to clarify the legal situa-
      tion.” (Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
      p. 622, para. 46 ; emphasis added.)

   Accordingly, the jurisdiction established by the Court in casu is not
necessarily linked with the dispute as to jurisdiction. If the duty of the
Court to verify its jurisdiction in each particular case exists regardless of
the preliminary objection as such, then the pleadings of the parties in the
proceedings are not a fortiori of decisive importance in that sense.
   49. The dictum of the Court in the case concerning Appeal Relating to
the Jurisdiction of the ICAO Council (hereinafter referred to as “ICAO
Council”) could represent a synthesis of that practice : “[t]he Court must
however always be satisfied that it has jurisdiction, and must if necessary
go into that matter proprio motu” (Judgment, I.C.J. Reports 1972, p. 52,
para. 13). This is also reflected in the opinions of Judges. (In the case
concerning Mavrommatis Palestine Concessions, Judge Moore, in his dis-
senting opinion, stated that “even though the Parties be silent, the tribu-
nal, if it finds that competence is lacking, is bound of its own motion to
dismiss the case” (Judgment No. 2, 1924, P.C.I.J., Series A, No. 2,
p. 58) ; in the Minority Schools case, Judge Huber, in his dissenting opinion,
found that the Court “must ex officio ascertain on what legal foundation
it is to base its judgment upon the claims of the Parties” (Judgment
No. 12, 1928, P.C.I.J., Series A, No. 15, p. 54) ; and in the case concern-
ing Free Zones of Upper Savoy and the District of Gex, Judge Kellogg
pointed out in his observations attached to the Order of 6 December 1930
that it was not necessary that the question of jurisdiction be raised by one
of the parties, since “[i]t may and should be raised by the Court on its
own initiative, as was done in the Eastern Carelia case” (Order of
6 December 1930, P.C.I.J., Series A, No. 24, p. 43).)
   50. The question of the jurisdiction of the Court bears two dominant
features : (a) the question of jurisdiction of the Court is a questio juris ;
and (b) the question of jurisdiction of the Court is a matter of interna-
tional public order.

167

576        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                            uA)
    51. As a questio juris 2 the jurisdiction of the Court is within the scope
of the principle jura novit curia. In the case concerning Territorial Juris-
diction of the International Commission of the River Oder (hereinafter
referred to as “River Oder”) the Polish Government did not contend that
the Barcelona Convention had not been ratified by Poland until the oral
proceedings. The six respondents asked the Court to reject the Polish
contention a limine, for having been submitted at such an advanced stage
of the proceedings. The Court dismissed the objection as untenable for
“[t]he fact that Poland has not ratified the Barcelona Convention not
being contested, it is evident that the matter is purely one of law such as
the Court. . . should examine ex officio” (Judgment No. 16, 1929,
P.C.I.J., Series A, No. 23, p. 19).
   52. Being bound by law, the Court is not bound by the arguments of
the parties. This follows clearly from the principle jura novit curia
addressed by the Court in its Judgments in the cases concerning Fisheries
Jurisdiction (United Kingdom v. Iceland) and Fisheries Jurisdiction (Fed-
eral Republic of Germany v. Iceland):

        “The Court. . . as an international judicial organ, is deemed to
      take judicial notice of international law, and is therefore required in
      a case falling under Article 53 of the Statute, as in any other case, to
      consider on its own initiative all rules of international law which
      may be relevant to the settlement of the dispute. . . for the law lies
      within the judicial knowledge of the Court.” (Merits, Judgment,
      I.C.J. Reports 1974, p. 9, para. 17 ; ibid., p. 181, para. 18 ; emphasis
      added.)
The principle has also been confirmed in the Nicaragua case by a dictum
that
      “[f]or the purpose of deciding whether the claim is well founded in
      law, the principle jura novit curia signifies that the Court is not solely
      dependent on the argument of the parties before it with respect to
      the applicable law (cf. “Lotus”, P.C.I.J., Series A, No. 10, p. 31)”
      (Military and Paramilitary Activities in and against Nicaragua
      (Nicaragua v. United States of America), Merits, Judgment, I.C.J.
      Reports 1986, p. 24, para. 29).
   53. Consequently, the rule according to which a party seeking to assert

  2 “The existence of jurisdiction of the Court in a given case is ... not a question of fact,

but a question of law to be resolved in the light of the relevant facts.” (Border and Trans-
border Armed Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judg-
ment, I.C.J. Reports 1988, p. 76, para. 16.) The question of the Court’s jurisdiction is
“necessarily an antecedent and independent one — an objective question of law — which
cannot be governed by preclusive considerations capable of being so expressed as to tell
against either Party — or both Parties” (Appeal Relating to the Jurisdiction of the ICAO
Council, Judgment, I.C.J. Reports 1972, p. 54, para. 16 (c)).


168

577      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
a fact must bear the burden of proving that it “has no relevance for the
establishment of the Court’s jurisdiction” (Fisheries Jurisdiction (Spain
v. Canada), Jurisdiction of the Court, Judgment, I.C.J. Reports 1998,
p. 450, para. 37).
   The disposition of the parties, although being the dominant principle
in the proceedings before the Court, suffers limitations. These limitations
derive from the objective rules of the Statute and the Rules of Court
defining the nature and limits of the Court’s judicial action. As constitu-
tional norms (R. Monaco, “Observations sur la hierarchie des sources du
droit international”, Festschrift für Hermann Mosler, 1983, pp. 607-608)
or as règles préceptives (intervention of Judge M. Yovanovitch, Prelimi-
nary Session of the Court, P.C.I.J., Series D, No. 2, p. 59), these rules
transcend the disposition of the parties and pertain to the international
public order.
   54. As a matter of international public order superior to the will of the
parties, the question of jurisdiction need not necessarily be raised by the
parties themselves but the Court can and should examine it ex officio.
(Cf. Territorial Jurisdiction of the International Commission of the River
Oder, Judgment No. 16, 1929, P.C.I.J., Series A, No. 23, pp. 18-19 ; Fish-
eries Jurisdiction (United Kingdom v. Iceland), Jurisdiction of the Court,
Judgment, I.C.J. Reports 1973, p. 7, para. 12 ; p. 54, para. 13 ; Prince von
Pless Administration, Order of 4 February 1933, P.C.I.J., Series A/B,
No. 52, p. 15 ; Factory at Chorzów, Jurisdiction, Judgment No. 8, 1927,
P.C.I.J., Series A, No. 9, p. 32.)

   55. In the practice of the Court the expressions ex officio and proprio
motu are used as interchangeable, although there exist differences in the
meaning of these two expressions. The expression proprio motu implies
the discretionary authority of the Court to take action on its own initia-
tive. The action taken by the Court ex officio is an expression of the duty
of the Court by virtue of its judicial function. The exclusion of the discre-
tion of the Court relates to the action itself and does not touch upon the
freedom of the Court in respect of the ruling.
   The linking element of these two expressions is of a negative nature
and is reflected in the fact that it is about the actions which the Court
takes, or may take, irrespective of the will and the processual actions of
the parties.
   The genuine difference in the meaning of these two expressions is over-
come in some dicta of the Court, by adding the qualification “must” to
the expression “proprio motu” as in, for example, the Court’s Judgment
in the ICAO Council case (I.C.J. Reports 1972, p. 52, para. 13). Thus, in
fact, the Court’s own motion is qualified as the obligation and the action
proprio motu deprives it of discretion and turns it into action ex officio.

  56. As questio juris pertaining to the public order, jurisdiction is deter-
mined by the decision of the Court, formal or informal, on the basis of
the principle of compétence de la compétence. The principle of com-

169

578       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
pétence de la compétence possesses two meanings in that regard : a nar-
row and a broad one. As such the principle is confirmed in the Court’s
jurisprudence. In the Nottebohm case, the Court stated inter alia :
        “Paragraph 6 of Article 36 merely adopted, in respect of the
      Court, a rule consistently accepted by general international law in
      the matter of international arbitration.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         Article 36, paragraph 6, suffices to invest the Court with power to
      adjudicate on its own jurisdiction in the present case. But even if this
      were not the case, the Court, ‘whose function is to decide in accord-
      ance with international law such disputes as are submitted to it’
      (Article 38, paragraph 1, of the Statute), should follow in this connec-
      tion what is laid down by general international law. The judicial char-
      acter of the Court and the rule of general international law referred
      to above are sufficient to establish that the Court is competent to
      adjudicate on its own jurisdiction in the present case.” (Nottebohm
      (Liechtenstein v. Guatemala), Preliminary Objection, Judgment,
      I.C.J. Reports 1953, pp. 119-120 ; emphasis added.)
   57. The Court exercises its inherent power from the institution of the
proceedings until its end with a view to establishing whether or not it
possesses jurisdiction in the particular case. (In reality, the Court pro-
ceeds to exercise its inherent power in two ways : (a) by ascertaining the
existence of processual requirements for jurisdiction through prima facie
assessment, being substantively a judicial presumption of jurisdiction or
(b) by adopting a formal decision on the jurisdiction. In that sense, the
power of the Court to determine whether it has jurisdiction in a given
case seems absolute, considering that the Court, even when declaring that
it has no jurisdiction in casu, exercises that inherent power.)
   58. Without the operation of the principle of compétence de la com-
pétence in its broad meaning as a principle of general international law, it
would be impossible to establish the competence of the Court to indicate
provisional measures, for the objections to the Court’s jurisdiction, pur-
suant to Article 79 of the Rules, may be submitted by the respondent
within the time-limit fixed for the delivery of the Counter-Memorial and
by a party other than the respondent within the time-limit fixed for the
delivery of the first pleading. The operation of the principle in this case
results in the judicial presumption on proper jurisdiction of the Court in
the form of “prima facie jurisdiction”.
   59. The understanding that action by the party is a condition neces-
sary for the Court to deal properly with jurisdictional issues appears to
be erroneous. It relies on the equalization of the merits and the jurisdic-
tional part of the proceedings before the Court. Equalization of these two
parts of the proceedings is conducive to the treatment of the question of
jurisdiction as questio facti and as a matter inter partes, which is in dis-
cord with its true nature.

170

579      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
  The rule according to which “the existence of a dispute is the primary
condition for the Court to exercise its judicial function” (Nuclear Tests
(New Zealand v. France), Judgment, I.C.J. Reports 1974, p. 476,
para. 58), is valid in the merits phase of a case, but is not equally valid in
the jurisdictional phase of the proceedings. The application of the rule in
the jurisdictional phase is resisted by the very nature of the question of
jurisdiction, running counter to the inherent right and duty of the Court
to determine its jurisdiction.


                        II. SPECIFIC ISSUES IN CASU

                      1. Jus standi of the Respondent

(a) General approach of the majority to the jus standi requirement

   60. The general approach of the majority to the jus standi requirement
does not seem clear and precise either as regards its substance or as
regards the terminology used. The majority is ambivalent as regards the
preliminary question whether the jus standi requirement is an auto-
nomous one.
   Jus standi in the Judgment is seen as :
(a) “either as an issue relating to the Court’s jurisdiction ratione perso-
      nae or as an issue preliminary to the examination of jurisdiction”
      (Judgment, para. 66) ;
(b) “the question of access is clearly distinct from those relating to the
      examination of jurisdiction in the narrow sense” (ibid., para. 87) ;
   61. These qualifications are not only imprecise but are also contradic-
tory. For, if access to the Court is understood as jurisdiction ratione per-
sonae, it is unclear how it can be “an issue preliminary to the examination
of jurisdiction” or “clearly distinct from those relating to . . . jurisdiction
in the narrow sense”, if jurisdiction ratione personae is, in fact, a part of
the jurisdiction. If, on the contrary, it is an issue preliminary to jurisdic-
tion in the narrow sense, it is, mutatis mutandi, equally unclear. Besides,
the qualifications are indirect, offered primarily with the intention of
determining the relation between jus standi and jurisdiction of the Court.

  62. It is true that in descriptive terms every jurisdiction over personae,
be it natural or legal persons, is jurisdiction ratione personae. But, a
descriptive meaning of the expression is one thing and the legal meaning
as technicus terminus is quite another thing.
  Jurisdiction ratione personae concerns the issue whether the party to
the dispute is bound by a jurisdictional instrument serving as a basis of
jurisdiction as usually understood. As such, it is not a matter that falls
within the ambit of Article 35 but rather of Article 36 of the Statute.
  The equalizing of these two terms — jurisdiction ratione personae and

171

580      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
jus standi — applied in the merits phase in the Application of the Conven-
tion on the Prevention and Punishment of the Crime of Genocide, should
be treated as an incident dictated by the substance of an ad hoc construc-
tion of the decision by necessary implication (I.C.J. Reports 2007 (I),
separate opinion of Judge ad hoc Kreća, pp. 485-489, paras. 40-43).

   63. If one deems it necessary to find a proper solution to the terms
used, within the frame of jurisdiction ratione personae, then, if it relates
to the requirement of jus standi also, it would be termed as “jurisdiction
ratione personae lato sensu”, combining the descriptive and technical
meaning of the term. A contrario, a measure of confusion is inevitable,
since the jurisdiction of the Court is “a unitary concept, and the use by
the Court and elsewhere of terms such as jurisdiction ratione personae,
ratione materiae or the scope of the jurisdiction ratione temporis is solely
for purposes of systematic presentation” (S. Rosenne, The Law and Prac-
tice of the International Court, 1920-2005, Vol. II, Jurisdiction, p. 526).

   64. The majority had no intention, it seems, of dealing in more detail
with the substance of the jus standi requirement, finding that it is a matter
of “debate” (Judgment, para. 66), tending to suggest its theoretical nature.
Any issue, however, can, and often must, be treated as a theoretical one,
concerned with knowledge as, exempli causa, is shown by the extensive
discourse in the Judgment about the objection to the admissibility and to
the jurisdiction of the Court (ibid., para. 120). The more so, since the
experience with respect to the Court, at least its part relating to cases in
which the FRY/Serbia was involved, could hardly be accepted as satis-
factory.
   In essence, the discourse about the jus standi requirement in the
present case, taking into consideration all the circumstances concomitant
to its application, is in fact a discourse about the nature and scope of
Article 35 of the Statute.
   65. The situation is confusing also as regards the terms used in order
to determine the requirement under Article 35 of the Statute. The expres-
sions “access to the Court” (ibid., paras. 64, 67, 87), “capacity to
participate in the proceedings” (ibid., paras. 69, 87), “capacity to be a
party to the proceedings” (ibid., table of contents, para. 57), “right to
access (ibid., para. 67), “properly appear before the Court” (ibid., para. 68)
are used interchangeably.
   66. More expressions, more confusion. The expression “access to the
Court” corresponds by its meaning to the general term jus standi in indi-
cio as the right of a person to appear or to be heard in such-and-such
proceedings (Jowitt’s Dictionary of English Law, 2nd ed., Vol. 2, p. 1115).
This, however, could not be said for the expression used in the Judg-
ment — “capacity to participate in the proceedings” — which has a
broader meaning. It includes, for instance, also the capacity to partici-
pate in the proceedings on the basis of legal interests of the party which,
otherwise, has access to the Court.

172

581       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
   Exempli causa, in the case concerning Barcelona Traction, Light and
Power Company, Limited, the Court used it to denote the right of “a gov-
ernment to protect the interests of shareholders as such” which was in
effect the matter of legal interest independent of the right of Belgium to
appear before the Court (Preliminary Objections, Judgment, I.C.J.
Reports 1964, p. 45). On the contrary, in the South West Africa case the
Court has drawn a clear distinction between “standing before the Court
itself”, i.e., locus standi, and “standing in the. . . phase of. . . proceedings”
(South West Africa (Ethiopia v. South Africa ; Liberia v. South Africa),
Second Phase, Judgment, I.C.J. Reports 1966, p. 18, para. 4).

   67. In addition to the expression “access to the Court”, also appropri-
ate seem the expressions “right to appear”, “jus standi before the Court”,
or “entitled to appear before the Court”, because they have been designed
in terms of the right or entitlement of a State and, as such, correspond
with the general provision of Article 35 providing that “the Court shall
be open”, implying a subjective right of a State party to the Statute. (Fur-
thermore, other expressions are used, such as, for example, “locus standi
in judicio ratione personae” — S. Rosenne, op. cit., Vol. II, Jurisdiction,
p. 913. It appears however, that this expression is less appropriate. It is
partly a pleonasm, because locus standi in indicio is per definitionem
related to personae ; it seems also too extensive because, by suggesting
that there also exists locus standi in indicio ratione materiae, it may con-
cern also a legal interest of the party to the dispute.)


(b) Nature and characteristics of the jus standi requirement
  68. The totality of the requirements for the competence of the Court is
given in Articles 34, 35 and 36 of the Statute. The requirements are not,
however, of the same nature, having in mind that they express two domi-
nant, but distinct features of the International Court of Justice as a court
of law — its character of a partly open court and consensual basis of
jurisdiction.
  As stated by the Court in the provisional measures phase in the ten
Legality of Use of Force cases :
      “the Court can. . . exercise jurisdiction only between States parties to
      a dispute who not only have access to the Court but also have
      accepted the jurisdiction of the Court, either in general form or for
      the individual dispute concerned” ((Yugoslavia v. Belgium), Provi-
      sional Measures, Order of 2 June 1999, I.C.J. Reports 1999 (I),
      p. 132, para. 20).
   69. Whereas Article 36 of the Statute is concerned with the consensual
basis of the jurisdiction of the Court, embracing instruments serving as
its basis, Articles 34 and 35 are concerned with access to the Court. All
three Articles have their place in the Statute in the part under the heading

173

582      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
“Competence of the Court”. As in the practice of the Court the words
“jurisdiction” and “competence” are used interchangeably, the difference
between “access to the Court” and “jurisdiction of the Court” may be
diluted or even lost. Therefore, it seems appropriate to make, in this part
as well, the corresponding terminological requirements under Article 36
of the Statute and in terms of jurisdiction/competence lato sensu in the
sense of requirements under Articles 34 and 35 of the Statute. Or, special
and general jurisdiction/competence, respectively.
   70. The right to appear before the International Court of Justice is a
limited right, due to the fact that it is not a fully open court of law. The
limitations exist in two respects. First, the right is reserved for States
(Statute, Art. 34, para. 1). Consequently, it does not belong to other
juridical persons or physical persons. Second, as far as States are con-
cerned, only States parties to the Statute of the Court possess the right
referred to, being as Member of the United Nations ipso facto parties to
the Statute of the Court or by accepting conditions pursuant to Arti-
cle 35, paragraph 2, of the Statute. States non-parties to the Statute can
acquire this right on condition that they accept the general jurisdiction of
the Court in conformity with Security Council resolution 9 (1946).

   71. The common element underpinning these two notions is that they
represent processual conditions on whose existence is dependent the
validity of the actual proceedings before the Court ; both with respect to
incidental proceedings and the merits, and with respect to the bringing of
the dispute to the Court’s decision in the proceedings. And there the
common ground between the two notions essentially ends and room for
differences emerges.
   72. Both notions, jus standi and jurisdiction ratione personae, share
the characteristic of belonging to the corpus of processual conditions,
necessary for the validity of proceedings before the Court, whether inci-
dental or on the merits, and with respect to the reference of disputes to
the Court for decision. They also share the attribute of being absolute
processual conditions that must be satisfied in every case and both are
positive requirements in that, if they are not satisfied, the Court cannot
entertain the claims made.
   73. The differences between them, however, are considerably greater,
making them distinct processual conditions :
— they reflect the different aspects of the legal nature of the Court.
    While jurisdiction ratione personae, as one of the relevant aspects of
    jurisdiction, expresses the consensual nature of the Court’s jurisdic-
    tion, jus standi derives from the fact that the International Court of
    Justice, in contrast to arbitration courts, is not a fully open court
    of law. Access to the Court is limited in two respects on the basis of
    Article 34, paragraph 1, and Article 35, paragraphs 1 and 2, of the
    Statute of the Court.
— although both jurisdiction ratione personae and jus standi are reg-
    ulated by the rules of the Statute having an objective, constitutional
174

583      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
    character, there exists a fundamental difference in the application of
    these rules. The rules of the Statute which concern jus standi are
    applied by the Court ex lege, while the corresponding rules concern-
    ing jurisdiction ratione personae are applied on the basis of the con-
    sent of States to the dispute. In its Judgments in the Legality of Use
    of Force cases, the Court stated, inter alia, that “a question of
    jurisdiction . . . relates to the consent of a party and the question of
    the right of a party to appear before the Court under the require-
    ments of the Statute, which is not a matter of consent” ((Serbia and
    Montenegro v. Belgium), Preliminary Objections, Judgment, I.C.J.
    Reports 2004 (I), p. 295, para. 36). Therefore, it can be said that in
    substance the jurisdiction of the Court is governed by the law in force
    between the parties, while jus standi is governed by the objective rules
    of the Statute as such.
— the differing natures of jus standi, on the one hand, and jurisdiction
    ratione personae, on the other, generate corresponding legal conse-
    quences in the proceedings. A lack of jus standi possesses an auto-
    matic effect, since, as a rule, it cannot be overcome in the proceedings
    before the Court, while a lack of jurisdiction ratione personae is sur-
    mountable as the parties may either confer jurisdiction upon the
    Court in the course of the proceedings or perfect it for instance, by
    express agreement or by forum prorogatum. As a consequence, in
    contrast to a lack of jus standi, the absence of jurisdiction ratione per-
    sonae does not preclude valid seisin of the Court (paragraph 106
    below).
   74. The competence or special jurisdiction in the particular case of the
International Court of Justice, as a semi-open court of law with jurisdic-
tion based on consent of the parties to a dispute, implies twofold consent
by States :
(a) consent that the Court is “an organ instituted for the purpose jus
      dicere” (Corfu Channel (United Kingdom v. Albania), Preliminary
      Objection, Judgment, 1948, I.C.J. Reports 1947-1948 ; dissenting
      opinion of Dr. Daxner, p. 39). This consent is expressed indirectly,
      through membership of the United Nations, or directly, in the case
      of a non-Member of the United Nations either by adhering to the
      Statute of the Court or by accepting the general jurisdiction of the
      Court in conformity with Security Council resolution 9 (1946), as a
      preliminary condition ; and

(b) consent that the Court is competent to deal with the particular dis-
    pute or type of dispute which is given through the relevant jurisdic-
    tional bases under Article 36 of the Statute, as a substantive but
    qualified condition.

(c) Majority’s decision-making framework
  75. The starting-point of the majority reasoning consists of two obser-

175

584       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
vations “which are not disputed by the Parties” (Judgment, para. 74).

  According to the first observation,
      “in its Judgments in 2004 in the Legality of Use of Force cases, the
      Court clearly determined the legal status of the FRY, now Serbia,
      over the period from the dissolution of the former SFRY to the
      admission of the FRY to the United Nations on 1 November 2000”
      (ibid., para. 75),
in terms that the Respondent was not a Member of the United Nations
prior to 1 November 2000, nor that it was a party to the Statute of the
Court.
   The second observation is that
      “from 1 November 2000 and up to the date of the present Judgment,
      the Respondent is a party to the Statute by virtue of its status as a
      Member of the United Nations, that is to say pursuant to Article 93,
      paragraph 1, of the Charter, which automatically grants to all Mem-
      bers of the Organization the status of party to the Statute of the
      Court” (ibid., para. 77).
   These observations, in fact premissae minor in the majority reasoning,
are different by their nature and effects in the framework of the present
case.
   76. The legal status of the FRY/Serbia in the United Nations, being in
the circumstances surrounding the present case the determinative of its
jus standi, is the jurisdictional fact per se. For the membership in the
United Nations is the only basis upon which the Court might be open to
the FRY/Serbia, since it did not accept the conditions pursuant to Arti-
cle 35, paragraph 1, of the Statute nor the general jurisdiction of the
Court in conformity with Security Council resolution 9 (1946).

   On the other hand, the fact that from 1 November 2000 the FRY/Ser-
bia has been a new Member of the United Nations is, by itself, deprived
of jurisdictional significance in casu, in the light of the rule that “the juris-
diction of the Court must normally be assessed on the date of the filing of
the act instituting proceedings” (Application of the Convention on the
Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia), Judgment, I.C.J. Reports 1996 (II), p. 613,
para. 26 ; emphasis added ; see also I.C.J. Reports 1998, p. 26, para. 44)
on the one side, and the fact that Croatia submitted its Application on
2 July 1999, a date well before the admission of the FRY to the United
Nations, on the other.
   77. The reconciliation of these two observations, being premissae minor
in the majority reasoning in casu, implies therefore the establishment of
an exception to the general rule. An exception that in the frame of the
judicial syllogism represents premissae maior, which the majority tries to
find in the so-called Mavrommatis rule.

176

585      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
(d) The Mavrommatis rule, as a purported legal basis for reconciliation

  78. In its Judgment in the Mavrommatis case, the Permanent Court of
International Justice stated, inter alia, that :
     “it must. . . be considered whether the validity of the institution of
     proceedings can be disputed on the ground that the application was
     filed before Protocol XII [annexed to the Treaty of Lausanne] had
     become applicable. This is not the case. Even assuming that before
     that time the Court had no jurisdiction because the international
     obligation referred to in Article II [of the Mandate for Palestine]
     was not yet effective, it would always have been possible for the
     applicant to re-submit his application in the same terms after
     the coming into force of the Treaty of Lausanne, and in that case,
     the argument in question could not have been advanced. Even if
     the grounds on which the institution of proceedings was based were
     defective for the reason stated, this would not be an adequate rea-
     son for the dismissal of the applicant’s suit. The Court, whose juris-
     diction is international, is not bound to attach to matters of form
     the same degree of importance which they might possess in munici-
     pal law. Even, therefore, if the application were premature because
     the Treaty of Lausanne had not yet been ratified, this circumstance
     would now be covered by the subsequent deposit of the necessary
     ratifications.” (Judgment No. 2, 1924, P.C.I.J., Series A, No. 2,
     p. 34.)
  79. The Court’s dictum is interpreted by counsel for Croatia in the fol-
lowing terms :
     “all the substantive requirements for the Court’s jurisdiction were
     united, at the latest when the Respondent was admitted to the
     United Nations on 1 November 2000. There was a case duly filed
     before the Court by Croatia, so there was seisin. The Respondent
     was at relevant times a party to the Genocide Convention, so there
     was an apparent basis of claim. The Respondent was a State which
     had in force an unqualified consent to jurisdiction under the Geno-
     cide Convention, so there was consent to jurisdiction. The Respon-
     dent was, at least as from 1 November 2000, a party to the Court’s
     Statute, so there was access to the Court. One : seisin ; two : basis of
     claim ; three : consent to jurisdiction ; four : access to the Court. Who
     could say there is a fifth requirement for you to hear a case ? The
     Mavrommatis principle is the principle that provided these four sub-
     stantial elements are united at any given time, the order in which this
     occurred is a pure matter of form and does not affect. . . jurisdic-
     tion.” (CR 2008/11, pp. 33-34, para. 8 (Crawford).)




177

586       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
(e) The substantial incapability of the Mavrommatis rule to produce
    the desired effects in casu
  80. It seems clear that the so-called Mavrommatis rule constitutes an
exception to the general rule that the jurisdiction of the Court must be
assessed on the date of the filing of the act instituting proceedings. That
fact, however, does not solve the problem posed in casu. (Even the Mav-
rommatis rule by itself, inspired basically by reservations made in many
arbitration treaties, seems too broad in the light of the subsequent juris-
prudence of the Court. The ratification of a treaty is not regarded now as
a matter of form but rather as a matter of substance. In the Ambatielos
case, the Court found, inter alia, as regards the retroactive effects of the
Treaty of 1926, that :
      “Article 32 of this Treaty states that the Treaty, which must mean all
      the provisions of the Treaty, shall come into force immediately upon
      ratification. Such a conclusion might have been rebutted if there had
      been any special clause or any special object necessitating retroactive
      interpretation. There is no such clause or object in the present case.
      It is therefore impossible to hold that any of its provisions must be
      deemed to have been in force earlier.” (Ambatielos (Greece v. United
      Kingdom), Preliminary Objection, Judgment, I.C.J. Reports 1952,
      p. 40.)
   The word “form” used in the Mavrommatis dictum should perhaps be
understood as “formalities”, for the simple reason that in any judicial
proceedings as a formal one, including the proceedings before the Court,
the form as such plays a prominent and, as regards some issues, even a
decisive role. As a matter of illustration, an application could not be sub-
mitted to the Court in an oral form.)
   In the light of the relevant circumstances of the present case, the true
question is : what is the scope of the exception established by the Mav-
rommatis Judgment. Is it a general exception applicable to any jurisdic-
tional defect, or a special exception applicable to certain species of juris-
dictional defects ?
   81. The so-called Mavrommatis rule is based on a couple of constitu-
tive elements :
  (i) the existence of a procedural defect in the instrument serving as the
      basis of jurisdiction on the date of institution of the proceedings ;
 (ii) the defect is of such kind that it may be cured by a proper action of
      the applicant as a rule (in principle, however, the possibility that the
      defect is overcome by an action of the respondent, if a willing liti-
      gant, can not be a priori excluded) ; and,
(iii) the perfectuated instrument produces a retroactive effect, since, as
      the Court observed, it would make no sense to require an applicant
      to “institute fresh proceedings . . . which it would be fully entitled
      to do” (Military and Paramilitary Activities in and against
      Nicaragua (Nicaragua v. United States of America), Jurisdiction

178

587       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
     and Admissibility, Judgment, I.C.J. Reports 1984, pp. 428-429,
     para. 83).
   82. It appears that in the Mavrommatis Judgment, as well as in other
Judgments, such as Certain German Interests in Polish Upper Silesia
(Jurisdiction, Judgment No. 6, 1925, P.C.I.J., Series A, No. 6, p. 14) and
Military and Paramilitary Activities in and against Nicaragua (Nicara-
gua v. United States of America) (Jurisdiction and Admissibility, Judg-
ment, I.C.J. Reports 1984, pp. 428-429, para. 83), based on its preceden-
tal authority, the real issue in question was the existence of procedural
defects in terms of defects in jurisdictional instruments as contemplated
by Article 36 of the Statute. Jurisdictional instruments as such have as
their object the competence of the Court to deal with the particular dis-
pute or type of disputes, not the right of judicial protection before the
Court. As those instruments are based on the consent of the parties it is
natural that they can be cured by a proper action of the applicant or even
the respondent, if it is a willing litigant.

   83. But, “the right of a party to appear before the Court. . . is not a
matter of consent” (Legality of Use of Force (Serbia and Montenegro v.
Belgium), Preliminary Objections, Judgment, I.C.J. Reports 2004 (I),
p. 295, para. 36). Since the jus standi requirement belongs to corpus juris
cogentis 3, its defect in jus standi can not be cured upon the institution of
proceedings.
   Consequently, a defect in jus standi is not a matter of form (see Mav-
rommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series
A, No. 2, p. 34) or “a mere defect of form, the removal of which depends
solely on the Party concerned” (Certain German Interests in Polish Upper
Silesia, Judgment No. 6, 1925, P.C.I.J., Series A, No. 6, p. 14).

   84. The nature of jus standi determines the date of assessment of its
fulfilment. As an objective requirement relating to the limits of the judi-
cial activity of the Court, jus standi must be assessed as soon as possible,
i.e., on the date of the institution of proceedings. (In that regard, strictly
and without exception, the Court has treated the issue in eight Legality of
Use of Force cases ((Serbia and Montenegro v. Belgium), Preliminary
Objections, Judgment, I.C.J. Reports 2004 (I), pp. 298-299, paras. 46 ;
pp. 310-311, para. 79 ; pp. 314-315, para. 91 and p. 327, para. 126).)
   In the absence of jus standi of a party, the proceedings before the
Court are, as matter of law, devoid of substance as demonstrated in the
Legality of Use of Force cases :
        “The conclusion which the Court has reached, that Serbia and

  3 G. Schwarzenberger, “International Law as Applied by International Courts and Tri-

bunals”, International Judicial Law, Vol. IV, 1986, pp. 434-435 ; Faclere, The Permanent
Court of International Justice, 1932, p. 63 ; R. Kolb, Théorie du ius cogens international,
Essai de relecture du concept, 2001, pp. 344-348.

179

588       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      Montenegro did not, at the time of the institution of the present pro-
      ceedings, have access to the Court. . . makes it unnecessary for the
      Court to consider the other preliminary objections filed by the Respon-
      dents to the jurisdiction of the Court. . .” (Serbia and Montenegro v.
      Belgium), Preliminary Objections, Judgment, I.C.J. Reports 2004
      (I), pp. 327-328, para. 127 ; emphasis added.)

   85. The theory about the uniting of all the requirements for the
Court’s jurisdiction at any given time has certain, but strictly limited,
merits.
   It is applicable, in principle, to the requirements regarding the jurisdic-
tion stricto sensu in all its aspects — ratione materiae, personae et tem-
poris — but not to the requirement of jus standi. The requirement of jus
standi is not just a fundamental one, but at the same time of antecedent
and pre-preliminary nature. “The Court can exercise its judicial function
only in respect of those States which have access to it under Article 35 of
the Statute. And only those States which have access to the Court can
confer jurisdiction upon it.” (Ibid., p. 299, para. 46 ; emphasis added.)
   86. Such a nature of the jus standi requirement affects the temporal
order of the fulfilment of the requirements regarding the jurisdiction lato
sensu. It could be said that the jus standi requirement is, in terms of time,
not only antecedent but, in that sense, also immovable, related to the
date of the institution of the proceedings, and that other requirements
provided accumulate around it as a kind of linchpin. In its Judgment in
the Fisheries Jurisdiction case the Court stated in explicit terms : “a dec-
laration, which may be either particular or general, must be filed by the
State which is not a party to the Statute, previously to its appearance
before the Court” (Fisheries Jurisdiction (Federal Republic of Germany
v. Iceland), Jurisdiction of the Court, Judgment, I.C.J. Reports 1973,
p. 53, para. 11 ; emphasis added ; see also eight Legality of Use of Force
cases (Serbia and Montenegro v. Belgium), Preliminary Objections, Judg-
ment, I.C.J. Reports 2004 (I), pp. 298-299, para. 46).

   Otherwise, pursuing the logic on which the majority’s understanding of
the Mavrommatis principle is based, it would be possible to imagine a
situation of the Court having pronounced itself competent in the Aerial
Incident case, after Bulgaria’s admission to membership in the United
Nation, since “the Statute of the present Court could not lay any obliga-
tion upon Bulgaria before its admission to the United Nations” (Aerial
Incident of 27 July 1955 (Israel v. Bulgaria), Judgment, I.C.J. Reports
1959, p. 143).
   87. Such a temporal order seems not only reasonable, but unavoid-
able, as well. As a general, potential right of a State, jus standi belongs to
a State if the State is not a party to the dispute or a party to the proceed-
ings before the Court. It is transformed into an active, effective right
under the additional proviso of the existence of a proper jurisdictional
instrument.

180

589       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
   It is also supported by the order of the relevant Articles of the Statute
— Article 35, regarding jus standi precedes Article 36, regarding jurisdic-
tion stricto sensu. The order of the enumeration of the relevant require-
ments may represent per se an indication of hierarchy or order of prior-
ity.
   88. Bearing in mind the fundamental nature of the jus standi require-
ment, such a temporal order is rather a matter of substance than a matter
of form. In such circumstances the theory of uniting, in an indefinite
period of time, the relevant requirements for the competence of the Court
looks, as a matter of law, like a judicial “Waiting for Godot”.

(f) Sound administration of justice as a purported basis for the establish-
    ment of the desired exception to the general rule
   89. It appears that the majority itself did not accept the Mavrommatis
rule as applicable to the jus standi requirement. It is loyally observed that
the Mavrommatis rule as well as the jurisprudence of the Court based on
it relate to “jurisdiction ratione materiae or ratione personae in the nar-
row sense and not to the question of access to the Court, which has to do
with a party’s capacity to participate in any proceedings whatever before
the Court” (Judgment, para. 86).
   The majority in fact tries to introduce an exception to the rule that the
existence of jus standi of a party should be assessed on the date of the
institution of the proceedings on the principles underpinning the Mav-
rommatis rule. According to this view :
        “That being so, it is not apparent why the arguments based on the
      sound administration of justice which underpin the Mavrommatis
      case jurisprudence cannot also have a bearing in a case such as the
      present one. It would not be in the interests of justice to oblige the
      Applicant, if it wishes to pursue its claims, to initiate fresh proceed-
      ings. In this respect it is of no importance which condition was
      unmet at the date the proceedings were instituted, and thereby pre-
      vented the Court at that time from exercising its jurisdiction, once it
      has been fulfilled subsequently.” (Ibid., para. 87.)

   90. Is it questionable whether the principle of sound administration of
justice directly underpins the jurisprudence of the Mavrommatis case ? If
we interpret the terms used in the relevant part of the Judgment in the
Mavrommatis case, in accordance with its ordinary and natural meaning,
it seems that the principle of judicial economy, and not the principle of
sound administration, underpins the Court’s reasoning. For, ratio deci-
dendi lies in the words :
        “Even assuming that before that time the Court had no jurisdiction
      because the international obligation referred to in Article II [of the
      mandate for Palestine] was not yet effective, it would always have been
      possible for the applicant to re-submit his application in the same

181

590       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      terms after the coming into force of the Treaty of Lausanne, and in
      that case, the argument in question could not have been advanced.”
      (Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J.,
      Series A, No. 2, p. 34 ; emphasis added ; see also the Polish Upper
      Silesia case, Jurisdiction, Judgment No. 6, 1925, P.C.I.J., Series A,
      No. 6, p. 14.)

And it would mean going much too far, if the principle of judicial
economy would overcome the requirements which makes the core of the
legality of proceedings before the Court.
   91. The principle of sound administration of justice is obviously not
omnipotent nor a law-creating principle. It is rather a standard which
allows the Court, in the limits of discretio legalis, to mitigate the rigid
application of the rule of procedure or to solve an issue of procedure
which is not regulated by specific rules of the Statute of the Court and its
Rules. In that sense it is designed in the jurisprudence of the Court 4. As
such, it can not serve as a basis for the establishment of exception to the
general rule as regards the requirement of jus standi for a number of
reasons.

   First of all, the requirement of jus standi is of a mandatory, constitu-
tional nature. Article 35 of the Statute is part of its Chapter II (Compe-
tence of the Court) and not of Chapter III (Procedure) which is the
natural operating space of the principle of sound administration of jus-
tice. Then, there do not exist lacunae in the provision of Article 35 of the
Statute. It is clear and comprehensive, as the concretization of the provi-
sion of Article 93, paragraphs 1 and 2, of the United Nations Charter,
which lifted a limitation to the right of judicial protection before the
International Court of Justice to the rank of public order of the United
Nations. As such it cannot be considered as a procedural rule. Finally,
even if, arguendo, the requirement of jus standi would be defined as pro-
cedural, it would obviously represent norme procedurale fondamentale,
incapable of any modification.


   92. It appears that, contrary to the majority view, the application of
the general rule in casu derives directly from the principle of sound
administration of justice. In the syntagma “sound administration of jus-
tice”, the very administration of justice is the substance of the principle.
“The justice” as the object of “sound and proper administration” is not
abstract justice but justice according to the rules of law governing the
Court’s judicial activity.

  4 Barcelona Traction, I.C.J. Reports 1964, pp. 6, 42 ; Oil Platforms, I.C.J. Reports

1998, pp. 190-203, para. 33 ; p. 205, para. 43 ; Application of the Convention on the Pre-
vention and Punishment of the Crime of Genocide, I.C.J. Reports 1997, p. 257, para. 30 ;
pp. 257-258, para. 31.

182

591      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
   93. The institution of proceedings before the Court, as far as its sig-
nificance is concerned, “falls short only of that of the judgment itself”
(G. Schwarzenberger, International Law, Vol. I, 1945, p. 376). It permeates,
as very few rules do, the whole body of the Court’s law, starting with the
provision of Article 40 of the Statute, via the provisions of Articles
26 (1 (b)), 38, 39, 40 (2-3), 42, 46, 80, 81 up to Articles 87, 92 (1), 98 (1-
3), 99 (1-2) and 104 of the Rules of Court.
   On the date of the institution of the proceedings, a process relationship
is established between the parties to the dispute, as well as between the
parties to the dispute and the Court — a fact which per se produces
important legal consequences for the parties to the dispute and the Court
itself. From that date the conservatory effects of the Application are
beginning and the litispendence goes on.
   94. All in all, from that moment on, the Court starts its judicial activ-
ity stricto sensu, separated from the administrative action of the Registry
of the Court. The principal task of the Court, in that phase of the pro-
ceedings, is to establish the existence of the necessary requirements for its
jurisdiction lato sensu, i.e., the requirement of jus standi, for require-
ments regarding the special jurisdiction in all of its relevant aspects —
ratione personae, materiae et temporis — may be perfected and even
established in the course of the proceedings.
   95. The proper application of the principle of sound administration of
justice in casu, must take into account the difference between the require-
ment of jus standi, on the one side, and the requirements of jurisdiction
of the Court stricto sensu, on the other.
   An exception to the general rule regarding the date of assessment of
the Court’s jurisdiction might operate as regards the requirement of juris-
diction based on consent of the parties, for it does not touch the legality
of the juridical activity of the Court as such.

   Regarding the requirement of jus standi, as a matter of interpretation
of a rule of the Statute, being objective law, the legal situation seems dif-
ferent, regardless of whether the principle underpinning the Mavromma-
tis rule is understood as a principle of judicial economy or as a principle
of sound administration of justice.
   The imperative wording of Article 35, paragraph 1, of the Statute, read
in conjunction with Article 93 of the United Nations Charter, does not
leave any doubt in that regard. For, “[t]he Court can exercise its judicial
function only in respect of those States which have access to it under
Article 35 of the Statute. And only those States which have access to the
Court can confer jurisdiction upon it.” (Legality of Use of Force (Serbia
and Montenegro v. Belgium), Preliminary Objections, Judgment, I.C.J.
Reports 2004 (I), pp. 298-299, para. 46 ; see also the ten cases in the pro-
visional measures phase (Yugoslavia v. Belgium), I.C.J. Reports
1999 (I), p. 132, para. 20 ; and Fisheries Jurisdiction (Federal Republic
of Germany v. Iceland), Jurisdiction of the Court, Judgment, I.C.J.
Reports 1973, p. 53, para. 11.)

183

592      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
(g) Compétence de la compétence as an improper modus operandi


   96. The application of the principles underpinning the Mavrommatis
rule, as perceived by the majority, implies a modus operandi, since the
principle of sound administration of justice does not operate automati-
cally. The modus operandi is ascertained in the principle of compétence de
la compétence so that it could be said that the exception to the general
rule, that the jurisdiction lato sensu is assessed on the date of the institu-
tion of the proceedings, is, in the majority approach, the result of com-
bined effects of the principle of sound administration of justice and com-
pétence de la compétence respectively.
   97. The majority view that “[t]he Court always possesses the com-
pétence de la compétence” (Judgment, para. 86) is basically correct, in
contrast to the interpretation of Serbia according to which, “whenever it
is seised by a State which does not fulfil the conditions of access under
Article 35, or seised of a case brought against a State which does not fulfil
those conditions, the Court does not even have the compétence de la com-
petence” (ibid.).
   98. Compétence de la compétence is an inherent right and duty of the
Court, necessary for it to discharge its duties as regards jurisdictional
issues lato sensu. As such, it operates during the entire proceedings, from
the institution until the end, implying that the Court, either upon a juris-
dictional objection of a party, or proprio motu, not only makes the deter-
mination whether it has jurisdiction in terms of incidental jurisdiction,
but in that regard remains attentive during the entire proceedings. A con-
trario, the Court would be deprived of its essential duty to establish its
jurisdiction lato sensu.
   99. However, the power of the Court to determine whether it has juris-
diction is one thing, and the substance of the decision taken on the basis
of the principle of compétence de la compétence is quite another thing. As
a structural and functional principle, the principle of compétence de la
compétence does not possess its own substance in terms of substantive
law. This principle is only the legal vehicle which allows the Court to sat-
isfy itself that the conditions governing its own competence, as defined by
its Statute, are met. The decision of the Court on the basis of the princi-
ple of compétence de la compétence is of a declaratory nature and, as
such, it can not bestow on the Court itself a jurisdiction which is not sup-
ported by applicable rules of law.
   100. Due to its nature, this is especially true as regards the requirement
of jus standi. Since the majority itself does not dispute that during
the period from the dissolution of the former SFRY in April 1992
to the admission of the FRY to the United Nations on 1 November
2000, the FRY/Serbia was not a Member of the United Nations, and since the
membership in the United Nations is determinative of its jus standi, a
reasoning in the following terms seems unavoidable :


184

593       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
         “If, on a correct legal reading of a given situation, certain alleged
      rights are found to be non-existent, the consequences of this must be
      accepted. The Court cannot properly postulate the existence of such
      rights in order to avert those consequences.” (South West Africa
      (Ethiopia v. South Africa ; Liberia v. South Africa), Second Phase,
      Judgment, I.C.J. Reports 1966, p. 36, para. 57.)

Unfortunately, the majority does not follow this wise dictum, but involves
itself in the fishing of jus standi of Serbia.
   101. The non-existence of jus standi of the Party in the moment of
institution of the proceedings deprives the Court, as a semi-open court
of law, of the power to take judicial action. In that regard, the principle
of compétence de la compétence, as such, does not and cannot add or
change anything whatsoever. For,
         “The details of this law [law of jurisdiction] have grown with the
      continuing exercise of the Court’s compétence de la compétence, but
      its basic norm can still be traced to the Permanent Court’s broad
      dictum that ‘there is no dispute which States entitled to appear
      before the Court cannot refer to it’.” (I. Shihata, The Power of the
      International Court to Determine its own Jurisdiction, Compétence
      de la Compétence, 1965, p. 304 ; emphasis added.)


(h) Effects of seisin of the Court
   102. It seems that the majority view has overstressed the role of the
seisin of the Court, attributing to it some effect in terms of substantive
jurisdiction.
   103. The qualifications of the seisin of the Court as “duly”, “regular”
or “proper” are frequently used, in the present phase of the proceedings
as well, to indicate a State’s recourse to the Court in a proper way. This,
in fact, implies that a State has submitted an application, or that two or
more States have submitted a special agreement, in conformity with the
relevant provisions of the Statute of the Court and its Rules. In this
sense, the expressions such as “duly seised” or “properly seised” have,
first and foremost, a formal, procedural meaning.
   104. Although it is a procedural act, seisin, however, is not deprived of
any legal effects. By the act of seizure, the Court has acquired a measure
of procedural competence “to determine its substantive jurisdiction if in
question or otherwise uncertain” (G. Fitzmaurice, “The Law and Proce-
dure of the International Court of Justice, 1951-1954 : Questions of Juris-
diction, Competence and Procedure”, British Year Book of International
Law, 1958, p. 15) and to activate its inherent power to determine its juris-
diction (compétence de la compétence) either upon an objection of the
party or proprio motu.
   For, the law of the Court does not know, apart from the administra-

185

594      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
tive action of the Registry as regards non-State entities, separate proceed-
ings designed specifically to deal with the validity of the proceedings in
terms of whether necessary requirements, as established by Articles 35
and 36 of the Statute, are being fulfilled. Thus, in effect, the Court,
although “properly” or “duly” seised, only a posteriori decides whether it
possesses substantive competence to deal with the case brought before it.
It seems that it is precisely this that is the rationale of the dictum of the
Court in the Qatar/Bahrain case, to the effect that “the question of
whether the Court was validly seised appears to be a question of jurisdic-
tion” (Maritime Delimitation and Territorial Questions between Qatar
and Bahrain (Qatar v. Bahrain), Jurisdiction and Admissibility, Judg-
ment, I.C.J. Reports 1995, p. 23, para. 43).
   105. Stricti juris, the seizure of the Court is valid in substantive terms
only if all the requirements for the Court’s jurisdiction lato sensu, pro-
vided by Articles 35 and 36 of the Statute, are fulfilled. A contrario, sei-
sin, regardless of whether termed “properly” or “duly”, is essentially only
“effective” seisin, enabling the Court to establish whether it possesses
substantive competence in casu, or whether, in the light of the relevant
requirements, it is “validly seised”. (Adjectives, at least in the legal
vocabulary, more often than not, hinder rather than help understanding.
Thus, “proper(ly)” or “due (duly)” seisin would, in fact, be the very “seis-
ing of the Court” (G. Fitzmaurice, op. cit.), and “seisin” would, by defi-
nition, imply “valid seisin”.)
   For, as the Court stressed in subtle terms — although using the word
“seising” in terms of “effective seisin” — in the Nottebohm case : “under
the system of the Statute the seising of the Court by means of an Applica-
tion is not ipso facto open to all States parties to the Statute, it is only
open to the extent defined in the applicable Declarations” (Nottebohm,
(Liechtenstein v. Guatemala), Preliminary Objection, Judgment, I.C.J.
Reports 1953, p. 122).
   106. Seisin of the Court as a procedural step is effected in practice in a
highly relaxed manner. It appears that it is assumed that the fulfilment of
the procedural conditions specified in Article 38, paragraphs 1, 2 and 3,
and Article 39, paragraphs 1 and 2, of the Rules of Court, are sufficient
in that regard. Only, “[w]hen the applicant State proposes to found the
jurisdiction of the Court upon a consent” of a State against which such
application is made, “[i]t shall not . . . be entered in the General List, nor
any action be taken in the proceedings” (Art. 38, para. 5, of the Rules of
Court). Such a manner is understandable, if the requirements under Arti-
cle 36 of the Statute are in question, for the simple reason that following
the seisin of the Court substantive jurisdiction may be conferred upon the
Court or perfected by the parties.
   107. As regards the requirements under Article 35 of the Statute, this
is another matter. Having in mind the nature of the requirements and its
effects upon the legality of the judicial activity of the Court, it seems
essential, in particular in case of doubt or uncertainty, to determine as
soon as possible whether or not the requirements under Article 35 of the

186

595       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
Statute are met. In contrast to the requirements under Article 35 which,
being based on the consent of the parties to the dispute, cannot only be
perfected but also created in the time following the seisin of the Court,
the requirements under Article 36 of the Statute must be fulfilled on the
date of the institution of the proceedings before the Court. Short of this,
seisin of the Court is not valid, but is merely a procedural step having no
effects on the substantive competence of the Court to deal with the case.

   It is precisely in this that I see the meaning of the dictum of the Court
in the eight Legality of Use of Force cases, that the Applicant “could not
have properly seised the Court” ((Serbia and Montenegro v. Belgium),
Preliminary Objections, Judgment, I.C.J. Reports 2004 (I), p. 299,
para. 46), because it was not a party to the Statute and, consequently, did
not have a right to appear before the Court.


(i) If valid, why was not the alleged exception applied in the Legality of
    Use of Force cases ?

   108. It remains unclear why the Court, if found that there exists an
exception to the general rule that the jurisdiction lato sensu is assessed on
the day of the institution of the proceedings, did not apply it in the iden-
tical legal situation in the Legality of the Use of Force cases ? The objec-
tion of Serbia (Judgment, para. 84) aims at the very heart of the majority
reasoning, alluding to the violation of the fundamental principle of
equality of States. The unconvincing answer of the majority to that
objection is surprising. It consists of three considerations, broad in their
vagueness and formalism, so that one can get the impression that they are
given formalitatis causa.

  109. Firstly, the majority finds that :
         “It was clear that Serbia and Montenegro did not have the inten-
      tion of pursuing its claims by way of new applications. That State
      itself argued before the Court that it was not, and never had been,
      bound by Article IX of the Genocide Convention, even though that
      was the basis for jurisdiction which it had initially invoked (e.g.,
      Legality of Use of Force (Serbia and Montenegro v. Belgium), Pre-
      liminary Objections, Judgment, I.C.J. Reports 2004 (I), pp. 292-
      293, para. 29). It is true that the Applicant in those cases had let it be
      known that it did not intend to discontinue the proceedings pending
      before the Court ; but, given the legal position it was asserting from
      that time on as to the Genocide Convention, it was out of the ques-
      tion that, in the event of judgments rejecting its applications owing
      to its lack of access to the Court at the date the proceedings had
      been instituted, it would rely on the status it would then undoubt-
      edly possess of party to the Statute of the Court to submit fresh

187

596       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      applications identical in substance to the first . . . Indeed, Serbia and
      Montenegro took care not to ask the Court to do so ; while Croatia
      is asking the Court to apply the jurisprudence of the Mavrommatis
      case to the present case, no such request was made, or could logi-
      cally have been made, by the Applicant in 2004.” (Judgment,
      para. 89.)
The question of “the intention of pursuing. . . claims by way of new
applications” (ibid.) does not seem relevant at all in the frame of the so-
called Mavrommatis rule. In its Judgment in the Mavrommatis case, the
Court invoked the general possibility “for the applicant to re-submit his
application” (Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 34) and
not the intention. It applied rather an objective than subjective standard
in that regard. In the absence of clear and unequivocal evidence of
“intention” one can only speculate. The majority “infers” that the Appli-
cant did not wish to pursue the proceedings on the basis of the argument
of Serbia that it was not, and never had been, bound by Article IX of the
Genocide Convention. It seems almost unbelievable that the majority, in
relation to jurisdiction as a questio juris falling within the scope of the
principle jura novit curia, gives decisive importance to the arguments of a
party.

  110. At the same time, the finding that “Serbia and Montenegro did
not have the intention of pursuing its claims by way of new applications”
appears to be erroneous and even contra factum proprium. For, in the
Legality of Use of Force cases the Court stated expressis verbis :

      “it is suggested that, by inviting the Court to find that it has no juris-
      diction, the Applicant can no longer be regarded as pursuing the set-
      tlement by the Court of the substantive dispute.
         The Court is unable to uphold these. . . contentions. . . As to the
      argument concerning the disappearance of the substantive dispute, it
      is clear that Serbia and Montenegro has by no means withdrawn its
      claims as to the merits. Indeed, these claims were extensively argued
      and developed in substance during the hearings on jurisdiction, in
      the context of the question of the jurisdiction of the Court under
      Article IX of the Genocide Convention. It is equally clear that these
      claims are being vigorously denied by the Respondents. It could not
      even be said under these circumstances that, while the essential dis-
      pute still subsists, Serbia and Montenegro is no longer seeking to
      have its claim determined by the Court. Serbia and Montenegro has
      not sought a discontinuance. . . ; and it has stated that it ‘wants the
      Court to continue the case and to decide upon its jurisdiction — and
      to decide on the merits as well, if it has jurisdiction’. In the present
      circumstances, the Court is unable to find that Serbia and Montene-
      gro has renounced any of its substantive or procedural rights, or has
      taken the position that the dispute between the Parties has ceased to

188

597       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      exist.” (Legality of Use of Force (Serbia and Montenegro v. Bel-
      gium), Preliminary Objections, Judgment, I.C.J. Reports 2004 (I),
      p. 297, paras. 42-43 ; emphasis added.)
   The consideration that “there would have been no justification for the
Court to disregard the FRY’s initial lack of capacity to seise the Court,
on the ground that the defect had been cured in the course of proceed-
ings” (Judgment, para. 89) because “Serbia and Montenegro took care
not to ask the Court to do so” (ibid. ; emphasis added), is not convincing.
In contrast to Croatia, it seems sufficient to remark that as regards the
issue of jurisdiction, the wishes of the parties are not of decisive impor-
tance, if any (paras. 46-59 above).

   111. Secondly, it seems that the majority tends to introduce elements
of penalizing or reward for the parties as regards the application of the
exception to the general rule, depending on a party’s attitude towards its
jus standi in earlier cases. Such a conclusion stems from the consideration
that :
        “At the date the Application was filed, the Respondent considered
      that it had the capacity to participate in proceedings before the
      Court, and its position in that respect was a matter of public
      knowledge. . . The Applicant could therefore feel entitled to seise the
      Court on what at first sight seemed to be an appropriate basis of
      jurisdiction.” (Judgment, para. 90.)
Therefore, “Croatia’s conduct does not reflect any circumstances that
would warrant a particularly strict application by the Court of the juris-
prudence described above” (ibid.).
   112. The dictum suggests that the Court has full discretionary power
regarding the application of the constitutional rules of its Statute on the
basis of the assessment of the behaviour of the parties in terms of bona
fidae, although a party’s arguments might be motivated by considera-
tions based on litigation strategy. It looks like an inversed theory of
estoppel in favour of the Applicant.

   Things are additionally complicated by the statement of the majority
that the attitude of the Respondent as regards its jus standi in the rele-
vant period makes that the Applicant “could. . . feel entitled to seise the
Court on what at first sight seemed to be an appropriate basis of jurisdic-
tion” (ibid.). Such a statement seems highly doubtful.
   113. Apart from the issue of the relevance of the arguments of the
Parties as regards the jurisdiction lato sensu and that in concreto the
question in issue is not “the basis of jurisdiction” but the “capacity to
appear before the Court”, the true meaning of the majority’s considera-
tion is that the Applicant, for utilitarian purposes, relied on the earlier
arguments of the Respondent as regards its jus standi. For, the funda-
mental premise of the Croatian policy, which is a matter of common

189

598        APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                            uA)
knowledge consistently applied, is that the SFRY was dissolved into six
legally equal parts, so that the FRY, according to that premise, does not
have continuity with the SFRY, and, consequently, no continuity as
regards the membership in the United Nations 5. And without continua-
tion in the membership of the SFRY in the United Nations, the FRY/
Serbia simply could not have the status of a party to the Statute of the
Court.

   114. Further, the majority’s consideration seems also dubious in the
light of the arguments of the Applicant itself. It appears probable that the
Applicant relied in fact on the decisions of the Court taken in the differ-
ent phases of the Bosnia case as regards the jus standi of FRY/Serbia,
expecting, as it is shown rightly, that they will overcome the jurispru-
dence which consists of the Judgments in the eight Legality of Use of
Force cases, the Fisheries Jurisdiction and Monetary Gold cases. This
expectation was described in a condensed form by counsel of Croatia. He
said :
         “Croatia took account of the provisional measure Orders and the
      1996 Judgment. It relied on the Court’s reasoning as authoritative. It
      had a reasonable expectation that the Court would, following a prin-
      ciple of judicial certainty, adopt the same reasoning in future cases
      where the facts in issue were, to all intents and purposes, identical.”
      (CR 2008/10, p. 31, para. 12).

  As Serbia’s real target in the proceedings, according to that view, was
“the Court’s recent Judgment in the Bosnia case. It wants a judgment . . .
that will allow it to minimize, neutralize, and — eventually — abandon
the Bosnia Judgments of 2007 and 1996 as an anomaly” (ibid., pp. 27-28,
para. 2), then, in the view of the Applicant, the Court’s decision in terms
of a rescue operation of the legality of the jurisdictional decision in the
Bosnia case was expected.
  115. Thirdly, another additional consideration is even more uncon-
vincing than the previous two. The majority states that


  5 Exempli causa, in its Memorial, Croatia pointed out, inter alia, that “[n]either Croatia

nor any of the other Republics of SFRY which became independent accept that FRY was
the ‘continuation’ in a legal sense of the SFRY” (Memorial, para. 2.138, footnote 220).

  In his letter of 16 February 1994 addressed to the Secretary-General, the Permanent
Representative of Croatia to the United Nations takes a position on the “declaration
adopted on 27 April 1992 at the joint session of the National Assembly of the Republic of
Serbia and the Assembly of the Republic of Montenegro” (UN doc. S/1994/198 (1994)).

   The question seems clear and unequivocal : “The Republic of Croatia strongly objects
to the pretensions of the Federal Republic of Yugoslavia (Serbia and Montenegro) to con-
tinue the state, international, legal and political personality of the former Socialist Federal
Republic of Yugoslavia.”

190

599       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      “while Croatia’s Application — a short text comprising some ten
      pages — was filed on 2 July 1999, that is prior to the admission of
      the FRY to the United Nations on 1 November 2000, its Memorial
      on the merits, a document of 414 pages, was submitted on 1 March
      2001, after that date” (Judgment, para. 90).
   Although saying that “it is not possible to equate the filing of a memo-
rial with that of an instrument instituting proceedings” (ibid.), the major-
ity in fact passes half of the way in this equation. Given the fact that it
“expounds the Applicant’s arguments, but also . . . specifies the submis-
sions” (ibid.), the majority view is that that “it cannot be entirely
ignored” (ibid.).
   Apart from the fact that such an equalizing has no basis whatsoever in
the Statute and in the Rules of Court, it implicitly derogates, or at least
substantially dilutes, the basic thesis of the majority on the existence of
the exception to the general rule that the jurisdiction of the Court must
be assessed on the date of institution of the proceedings. For, on the basis
of such determination of the Memorial of Croatia, the majority con-
cludes that “if Croatia had submitted the substance of its Memorial, on
1 March 2001, in the form of a new application, as it could have done, no
question with respect to Article 35 of the Statute would have arisen”
(ibid.).

                      2. Jurisdiction ratione materiae

(a) General approach of the majority
   116. The present Judgment, in contrast to the 1996 Judgment (Appli-
cation of the Convention on the Prevention and Punishment of the Crime
of Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objec-
tions, I.C.J. Reports 1996 (II), p. 613, para. 26) treats the 1992 declara-
tion as the basis of the jurisdiction ratione materiae. The turn in the
treatment of the declaration, which in the 1996 Judgment was perceived
by the majority as a proper basis of the jurisdiction of the Court ratione
personae (paragraphs 18-20 above), seems to be dictated by the needs of
an ad hoc construction of the Judgment by necessary implication applied
in the 2007 Judgment.
   117. The declaration was adopted by the participants of the Joint Ses-
sion of the Assembly of the SFRY, the National Assembly of the Repub-
lic of Serbia and the Assembly of the Republic of Montenegro, on
27 April 1992. The text of the declaration reads as follows :
         “The representatives of the people of the Republic of Serbia and
      the Republic of Montenegro,
         Expressing the will of the citizens of their respective Republics to
      stay in the common state of Yugoslavia,
         Accepting all basic principles of the Charter of the United Nations
      and the CSCE Helsinki Final Act and the Paris Charter, and par-

191

600       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      ticularly the principles of parliamentary democracy, market
      economy and respect for human rights and the rights of national
      minorities,


         Remaining strictly committed to a peaceful resolution of the Yugo-
      slav crisis, wish to state in this Declaration their views on the basic,
      immediate and lasting objectives of the policy of their common state,
      and on its relations with the former Yugoslav Republics.

        In that regard, the representatives of the people of the Republic of
      Serbia and the Republic of Montenegro declare :
        1. The Federal Republic of Yugoslavia, continuing the state, inter-
      national legal and political personality of the Socialist Federal
      Republic of Yugoslavia, shall strictly abide by all the commitments
      that the SFR of Yugoslavia assumed internationally,

         At the same time, it is ready to fully respect the rights and inter-
      ests of the Yugoslav Republics which declared independence. The
      recognition of the newly-formed states will follow after all the out-
      standing questions negotiated on within the Conference on Yugosla-
      via have been settled,

         Remaining bound by all obligations to international organizations
      and institutions whose member it is, the Federal Republic of Yugo-
      slavia shall not obstruct the newly-formed States to join these organi-
      zations and institutions, particularly the United Nations and its spe-
      cialized agencies. The Federal Republic of Yugoslavia shall respect
      and fulfil the rights and obligations the SFR of Yugoslavia assumed
      vis-à-vis the territories of Krajina which have been placed, within the
      framework of the United Nations peace-keeping operation, under
      the protection of the world Organization.


         The Federal Republic of Yugoslavia also remains ready to nego-
      tiate, within the Conference on Yugoslavia, all problems related to
      the division of assets, which means both to assets and debts acquired
      jointly. In case of a dispute regarding these issues, the Federal
      Republic of Yugoslavia shall be ready to accept the arbitration of
      the Permanent Court of Arbitration in The Hague.
         2. The diplomatic and consular missions of the Federal Republic
      of Yugoslavia abroad shall continue without interruption to per-
      form their functions of representing and protecting the interests of
      Yugoslavia. Until further notice, they shall continue to take care of
      all the assets of Yugoslavia abroad.

        They shall also extend consular protection to all nationals of the
192

601       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      SFR of Yugoslavia whenever they request them to do so until a final
      regulation of their nationality status.
         The Federal Republic of Yugoslavia recognizes, at the same time,
      the full continuity of the representation of foreign states by their dip-
      lomatic and consular missions in its territory.
         3. The Federal Republic of Yugoslavia is interested in the re-
      instatement of economic, transport, energy and other flows and ties in
      the territory of the SFR of Yugoslavia. It is ready to make its full
      contribution to that end.

         4. The Federal Republic of Yugoslavia has no territorial aspira-
      tions towards any of its neighbors. Respecting the objectives and
      principles of the United Nations Charter and CSCE documents, it
      remains strictly committed to the principle of non-use of force in set-
      tling any outstanding issues.
         5. The Federal Republic of Yugoslavia shall ensure the highest
      standards of the protection of human rights and the rights of national
      minorities provided for in international legal instruments and CSCE
      documents. In addition, the Federal Republic of Yugoslavia is ready
      to grant the national minorities in its territory all those rights which
      would be recognized to and enjoyed by the national minorities in
      other CSCE participating states.

        6. In its foreign relations, the Federal Republic of Yugoslavia
      shall be guided by the principles of the United Nations Charter, as
      well as the principles of CSCE documents, particularly the Paris
      Charter for New Europe. As the founding member of the Movement
      of non-aligned countries, it shall remain committed to the principles
      and objectives of the policy of non-alignment.

         It shall develop relations of confidence and understanding with its
      neighbors proceeding from the principle of good neighborliness. The
      Federal Republic of Yugoslavia shall, as a State of free citizens, be
      guided in its democratic development by the standards and achieve-
      ments of the Council of Europe, the European Community and
      other European institutions, with an orientation to join them in the
      foreseeable future.” (United Nations doc. A/46/915, Ann. II ; empha-
      sis added.)

   118. In its 1996 Judgment the Court perceived the declaration as a uni-
lateral act that per se produced legal consequences relevant as regards its
jurisdiction ratione personae. The Court found that by way of the decla-
ration the FRY expressed the intention “to remain bound by the inter-
national treaties to which the former Yugoslavia was party” (Application
of the Convention on the Prevention and Punishment of the Crime of
Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objec-
tions, Judgment, I.C.J. Reports 1996 (II), p. 610, para. 17) and, on that

193

602       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
basis, could be considered as bound by the Genocide Convention on the
date of filing of the Application by Bosnia and Herzegovina.
   119. De novo assessment of the nature and effects of the 1992 declara-
tion is necessary, not only because of the fact that the 1996 Judgment is
not res indicata in the present case, but primarily due to substantial rea-
sons. The reasons regarding the new developments, legal and factual,
should be added to the reasons which existed at the time of the adoption
of the 1996 Judgment and considered in toto.
   In the light of the developments which took place following the adop-
tion of the 1996 Judgment, and especially the admission of the FRY to
the UN membership in a double capacity — as a new Member and as a
successor State — it comes out that, as regards the perception of the
nature and effects of the declaration, the 1996 Judgment was a kind of
interim judgment based on the continuity presumption. As such, it is
deprived of precedental authority in casu.

(b) Whether the 1992 declaration could be considered a unilateral
    legal act in terms of international law ?
  120. It seems obvious that the issue of an act by a single State cannot
by itself qualify as a unilateral act capable of producing legal effects in
foro externo. The unilateral nature of an act is but one extrinsic element
which, when coupled with other elements, both extrinsic and intrinsic,
forms a unilateral legal act in terms of international law.

   121. In the circumstances of the case at hand a number of elements are
of special relevance. The primary extrinsic element concerns the capacity
of the participants in the Joint Session of the Assembly of the SFRY,
the National Assembly of the Republic of Serbia and the Assembly
of the Republic of Montenegro to perform unilateral acts in the sense
of international law. This Joint Session of the Assembly of the SFRY,
the National Assembly of the Republic of Serbia and the Assembly of the
Republic of Montenegro was not constituted as the Parliament of the
Federal Republic of Yugoslavia ; rather it was a body of representatives
in statu nascendi. Even if, arguendo, it represented the Parliament, it was
obviously not a State organ possessing the capacity to perform unilateral
acts on behalf of the State. Representatives of a State for purposes of
formulating unilateral legal acts are Heads of State, Heads of Govern-
ment and ministers of foreign affairs 6. This rule has also been confirmed
in the jurisprudence of the Court (Nuclear Tests (Australia v. France),
Judgment, I.C.J. Reports 1974, pp. 269-270, paras. 49-51; Application of
the Convention on the Prevention and Punishment of the Crime of Geno-
cide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections,

  6 Art. 4, Report on Unilateral Acts of States, Yearbook of the International Law Com-

mission, 1998, Vol. II, Part One, doc. A/CN.4/486 ; United Nations doc. A/CN.4/500 and
Add. 1.

194

603         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                             uA)
Judgment, I.C.J. Reports 1996 (II), p. 622, para. 44 ; Arrest Warrant of
11 April 2000 (Democratic Republic of the Congo v. Belgium), Judg-
ment, I.C.J. Reports 2002, pp. 21-22, para. 53 ; Armed Activities on the
Territory of the Congo (New Application : 2002) (Democratic Republic
of the Congo v. Rwanda), Jurisdiction of the Court and Admissibility of
the Application, I.C.J. Reports 2006, p. 27, para. 46 ; see also Legal Status
of Eastern Greenland (Denmark v. Norway), Judgment, 1933, P.C.I.J.,
Series A/B, No. 53, p. 71). Consequently, it appears that the declaration,
if designed as a unilateral legal act in foro externo, was issued by an
incompetent organ under international law and, as such, produced no
legal effects 7.
   122. True, the declaration, as the Court found, “was confirmed in an
official Note of 27 April 1992 from the Permanent Mission of Yugoslavia
to the United Nations, addressed to the Secretary-General” (Application
of the Convention on the Prevention and Punishment of the Crime of
Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objec-
tions, Judgment, I.C.J. Reports 1996 (II), p. 610, para. 17). The word
“confirmed” in the present context may have two meanings : a descriptive
one in the sense that the letter from the Permanent Representative repro-
duced the text of the declaration and a meaning as a “terminus technicus”,
signifying confirmation of a unilateral act of an unauthorized State organ.
Neither of these two possible meanings of the word “confirmed” can be
accepted in concreto. In respect of the descriptive meaning of the word
“confirmed”, it is obvious that the Note from the Permanent Representa-
tive 8 reproduces the text of the declaration only in part, i.e., citing only a
small part thereof relating exclusively to legal identity and continuity.
   By definition, the limited powers held by heads of permanent missions
to international organizations, including permanent missions to the
United Nations, negate the possibility of the official Note of the Perma-
nent Mission of Yugoslavia of 27 April 1992 being understood as “con-


  7 See Art. 4 (subsequent confirmation of an act formulated by a person not authorized

for that purpose) in the Third Report of the Special Rapporteur, Yearbook of the Inter-
national Law Commission, 2000, Vol. I, p. 96.
  8 The text of the Note reads :


        “The Assembly of the Socialist Federal Republic of Yugoslavia, at its session held
      on 27 April 1992, promulgated the Constitution of the Federal Republic of Yugosla-
      via. Under the Constitution, on the basis of the continuing personality of Yugoslavia
      and the legitimate decisions by Serbia and Montenegro to continue to live together in
      Yugoslavia, the Socialist Federal Republic of Yugoslavia, consisting of the Republic
      of Serbia and the Republic of Montenegro.

         Strictly respecting the continuity of the international personality of Yugoslavia, the
      Federal Republic of Yugoslavia shall continue to fulfil all the rights conferred to, and
      obligations assumed by, the Socialist Federal Republic of Yugoslavia in international
      relations, including its membership in all international organizations and participa-
      tion in international treaties ratified or acceded to by Yugoslavia.” (United Nations
      doc. A/46/915, Ann. I.)


195

604         APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                             uA)
firmation” of an act issued by an organ, if at the material point in time it
was an organ incompetent under international law to perform legal acts
on behalf of the State.
   123. Hence the proper characterization of the Note of the Yugoslav
Permanent Mission of 27 April 1992 is that of a transmission of the dec-
laration, followed by the corresponding reproduction of a part of the
declaration directly connected with the Federal Republic of Yugoslavia’s
proclaimed legal identity with, and continuation of, the former SFRY
vis-à-vis the United Nations.
   124. This characterization of the Note of the Yugoslav Permanent
Mission suggests that the declaration of 27 April 1992 and the Note of
the Permanent Mission are two distinct, yet not totally separate acts,
both by their nature and by their effects. For its part, the declaration is
basically a general statement of policy with respect to matters directly or
indirectly connected with the issue of the proclaimed legal identity and
State continuity of the Federal Republic of Yugoslavia, while the Note
seems to be primarily a notification in the standard sense. Evidence to
this effect is found in the fact that the addressee of the Note was the Sec-
retary-General, who was requested to circulate the declaration and the
Note as an official document of the General Assembly 9, whereas the dec-
laration as such was addressed urbi et orbi.

(c) The issue of intention
   125. The intention to produce a proper legal effect is a common ele-
ment of unilateral legal acts. In that regard, unilateral acts are always a
manifestation of the will of a State. However, the intention to produce
legal consequences is not per se sufficient to give to unilateral act as such
the character of legal undertaking.
   In that respect, unilateral legal acts may be divided into two groups :
unilateral legal acts which produce legal effects on its own, and unilateral
legal acts which produce proper legal effects on the basis of acceptance or
acquiescence by another State or States (paras. 126-128, and 134 below).

   The 1992 declaration would represent, in that respect, a mixture of
those two kinds of unilateral acts. Its point 4 might have legal effects on
its own, and that would be the act of renouncing the territorial aspira-
tions towards the neighbouring countries. The other points of the decla-
ration would imply the acceptance or acquiescence of other States in
order to produce proper legal effects.
   126. It appears that in the 1996 Judgment, the majority applied
mechanically the legal formula from the Nuclear Tests cases to point 1 of
the declaration saying that :
          “The Federal Republic of Yugoslavia, continuing the State, inter-

  9   United Nations doc. A/46/915.

196

605       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      national legal and political personality of the Socialist Federal
      Republic of Yugoslavia, shall strictly abide by all the commitments
      that the Socialist Federal Republic of Yugoslavia assumed interna-
      tionally.” (Application of the Convention on the Prevention and Pun-
      ishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
      slavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
      p. 610, para. 17.)
That formula could not be applied to the declaration.
  127. The well-known dictum of the Court in the Nuclear Tests cases
reads as follows :
         “It is well recognized that declarations made by way of unilateral
      acts, concerning legal or factual situations, may have the effect of
      creating legal obligations. Declarations of this kind may be, and
      often are, very specific. When it is the intention of the State making
      the declaration that it should be bound according to its terms, that
      intention confers on the declaration the character of a legal under-
      taking, the State being thenceforth legally required to follow a
      course of conduct consistent with the declaration. An undertaking of
      this kind, if given publicly, and with an intent to be bound, even
      though not made within the context of international negotiations, is
      binding.” (Nuclear Tests (Australia v. France), Judgment, I.C.J.
      Reports 1974, p. 267, para. 43 ; Nuclear Tests (New Zealand v.
      France), ibid., p. 472, para. 46.)
  In the Nuclear Tests cases the act in issue was a unilateral legal act
capable of producing legal effect of its own, being an expression of “the
power of auto-limitation which States enjoyed under international law, in
other words, their ability in the exercise of their sovereignty to subject
themselves to international legal obligations” (see V. Rodríguez Cedeño,
Special Rapporteur, Yearbook of the International Law Commission,
1998, Vol. II, Part Two, p. 53, para. 140).

   128. The 1992 declaration, although being a unilateral act, is not capa-
ble of producing legal effects per se, without the acceptance by other
States. The continuity claim on which it was based — “continuing the
State, international legal and political personality of the SFRY, [it] shall
strictly abide by all the commitments that the SFRY assumed interna-
tionally” — had to be, as such, accepted by the international community
in order for the relevant part of the declaration to produce legal effects.
Otherwise, the 1996 Judgment would create a general principle, accord-
ing to which any interested State could determine, in the form of a uni-
lateral act, its objective legal status in terms of the dichotomy continua-
tor State/successor State, including its membership in the international
organizations. For, in the very point of the declaration in which its
authors said that the FRY “shall strictly abide by all the commitments
that the SFRY assumed internationally” it is also said that the FRY is

197

606      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
“remaining bound by all obligations to international organizations and
institutions whose member it is” including “particularly the United
Nations and its specialized agencies”.



  However, the continuity claim as a legal basis of the declaration was
not generally accepted. That appears to be a matter of common knowl-
edge.

(d) Whether the “intention of the FRY” is separable from the
    continuity condition?
   129. The idea which is underlying the majority reasoning is that the
“intention of the FRY to abide by all the commitments that the SFRY
assumed internationally” is separable from the continuity condition since
it was not expressed in explicit terms. It implies that the continuity
premise, since it was not explicitly formulated in terms of the condition of
validity of the declaration, represents, in fact, only a motif for its adop-
tion, which would per se be irrelevant.

   130. In the light of the text of the declaration, the idea seems abstract
and divorced from its natural and ordinary meaning. The undertaking
“shall strictly abide by all the commitments that the SFRY assumed
internationally” is given by the FRY as “continuing the State, interna-
tional legal and political personality of the SFRY”. Relevant in that
sense are also the travaux préparatoires of the declaration. At the meet-
ing of the Federal Chamber of the Assembly of the SFRY held on
27 April 1992, which proclaimed the Constitution of the FRY, the Presi-
dent of the Assembly of Serbia emphasized, in his introductory speech
inter alia that “Serbia and Montenegro do not recognize that Yugoslavia
is abolished and ceased to exist” (Politika, Belgrade, 28 April 1992, p. 6 ;
emphasis added). Another opening speaker, the President of the Assem-
bly of Montenegro, pointed out, inter alia, that Serbia and Montenegro
were “the only States which brought their statehood with them on the
creation of Yugoslavia and decided to constitutionally rearrange the
former Yugoslavia” (ibid. ; emphasis added).

   That fact was not contested by the then Applicant — Bosnia and
Herzegovina — which asserted that “it is on the basis of this alleged ‘con-
tinuity’ that Yugoslavia (Serbia and Montenegro) considers itself to be
bound by all international commitments undertaken by the former
SFRY” (Memorial, p. 160, para. 4.2.2.11).
   131. As such, it is a declaration of continuity out of which comes
ex lege that the FRY strictly abides by the commitments assumed by
the SFRY. The wording “abide by all the commitments that the
SFRY assumed internationally” is, in fact, a claim for legal identity

198

607      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
with the SFRY which, by itself, represents the basis and substance
of the continuity as the operational, functioning side of a single insti-
tution.
   132. In the 1992 declaration, the continuity claim is an inherent condi-
tion, its rationale and the element permeating the declaration as a whole.
It is more than a formal condition, for the declaration would be devoid
of substance without the continuity claim. If the declaration was intended
to produce legal effects irrespective of continuity, these effects would
have been expressed as the confirmation or safeguarding of rights and
obligations created by the treaty commitments of the SFRY rather than,
as inferred by the Court itself, in terms to “remain bound by the interna-
tional treaties to which the former Yugoslavia was party” (Application of
the Convention on the Prevention and Punishment of the Crime of Geno-
cide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections,
Judgment, I.C.J. Reports 1996 (II), p. 610, para. 17 ; emphasis added).

   133. The idea of the separability of the intention of the FRY to abide
by all the commitments of the SFRY and the continuity premise is
sharply, almost irreconcilably opposed also to the rules of interpretation
of unilateral legal acts of States, well settled in the jurisprudence of the
Court. Where unilateral acts of States are to be interpreted,
“declarations. . . are to be read as a whole” (Fisheries Jurisdiction
(Spain v. Canada), Jurisdiction of the Court, Judgment, I.C.J. Reports
1998, p. 454, para. 47 ; emphasis added) and “interpreted as a unity”
(ibid., p. 453, para. 44 ; emphasis added). Further, unilateral acts “must
be interpreted as [they stand,] having regard to the words actually used”
(Anglo-Iranian Oil Co. (United Kingdom v. Iran), Preliminary Objec-
tion, Judgment, I.C.J. Reports 1952, p. 105). Finally, when States “make
statements by which their freedom of action is to be limited, a restrictive
interpretation is called for” (Nuclear Tests (Australia v. France), Judg-
ment, I.C.J. Reports 1974, p. 267, para. 44 ; Nuclear Tests (New Zealand
v. France), ibid., p. 473, para. 47 ; emphasis added).


   134. The intention of the authors of the acts, incapable of producing
legal effects per se made in treaty pattern, is of a specific nature. Regard-
ing that particular group of unilateral acts, the consideration of the
Court in the Nuclear Tests cases, that “nothing in the nature of a quid
pro quo nor any subsequent acceptance of the declaration, nor even
any reply or reaction from other States, is required for the declaration to
take effect” (I.C.J. Reports 1974, p. 267, para. 43) does not stand.
For, the object of unilateral acts made in treaty pattern, is not an
obligation stricto sensu, by way of which the authors limit themselves in
the exercise of its sovereignty, but a synallagmatic obligation immanent
to treaties. As regards those kind of unilateral legal acts, the intention is
only the cause which must be accompanied by a proper treaty action
in order to produce the intended effects (para. 153 below). If not, the

199

608       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
fundamental principle pacta tertiis nec nocent nec prosunt would be
infringed.

(e) The effects of the 1992 declaration
   135. The intention of the authors of the 1992 declaration seems clear
on the face of the declaration itself. In its preamble it is said that the par-
ticipants in the Joint Session of the Assembly of the SFRY, the National
Assembly of the Republic of Serbia, and the Assembly of the Republic of
Montenegro, as its authors, “wish to state in this Declaration their views
on the basic, immediate and lasting objectives of the policy of their com-
mon state, and on its relations with the former Yugoslav Republics”
(emphasis added). In that respect, it can be compared with the commu-
nication of the Junta of the Government of National Reconstruction of
Nicaragua to the Secretary-General of the Organization of American
States, accompanied by the “Plan to secure peace” which the Court in the
Nicaragua case determined as
         “This part of the resolution is a mere statement which does not
      comprise any formal offer which if accepted would constitute a
      promise in law, and hence a legal obligation. . . an essentially politi-
      cal pledge, made not only to the Organization, but also to the people
      of Nicaragua, intended to be its first beneficiaries” (Military and
      Paramilitary Activities in and against Nicaragua (Nicaragua v.
      United States of America), Merits, Judgment, I.C.J. Reports 1986,
      p. 132, para. 261 ; emphasis added).
   136. It should be noted that the declarations of the Assembly in the
constitutional system of Yugoslavia have, since its foundation, been
treated as general political acts having for its object the issues not
included in the competence of the Assembly (M. Snuderl, Constitutional
Law, Ljubljana, Vol. II, 1957, p. 47 ; A. Fira, Constitutional Law, Bel-
grade, 1977, p. 381).

(f) Could the 1992 declaration be considered a notification of
    succession?
   137. The majority treats the 1992 declaration in a specific way, differ-
ent from that implemented in the 1996 and 2007 Judgments. While in the
1996 and the 2007 Judgments the 1992 declaration is perceived as a uni-
lateral legal act producing per se effects in terms of the determination of
the FRY as a party to the Genocide Convention, in the present Judgment
the declaration is put in a broader context of the succession in respect of
treaties. Basically, the majority treats it as a notification of succession.
And the succession itself, in respect of treaties, is in the majority reason-
ing, coloured by the logic of automatic succession without speaking its
name.


200

609       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
  138. In that regard, the majority finds that :
         “In the case of succession or continuation on the other hand, the
      act of will of the State relates to an already existing set of circum-
      stances, and amounts to a recognition by that State of certain legal
      consequences flowing from those circumstances, so that any docu-
      ment issued by the State concerned, being essentially confirmatory,
      may be subject to less rigid requirements of form.” (Judgment,
      para. 109.)
And, further, that the idea is reflected in :
        “Article 2 (g) of the 1978 Vienna Convention on Succession of
      States in respect of Treaties . . . defining a ‘notification of succession’
      as meaning ‘in relation to a multilateral treaty, any notification, how-
      ever framed or named, made by a successor State expressing its con-
      sent to be considered as bound by the treaty’” (ibid.).

   139. It appears, however, that “any document issued by the State”
(ibid.), may, as a matter of law, mean only the document issued by an
organ competent under international law to act on behalf of a State. The
principle seems to be generally recognized in international law (Head of
State principle).
   140. The majority interprets “being. . . confirmatory” (ibid.) in the
context of “an already existing set of circumstances. . . [as amounting] to
a recognition by that State of certain legal consequences flowing from
those circumstances” (ibid.). Further, that the 1992 declaration referred
“to a class of instruments which was perfectly ascertainable. . . the treaty
‘commitments’. . . the Genocide Convention was one of these ‘commit-
ments’” (ibid., para. 108.)
   141. The finding, it seems, starts from the perception of notification of
succession as confirmation that the Respondent is bound by a “perfectly
ascertainable” (ibid.) class of instruments which includes the Genocide
Convention, on the basis of law (plein du droit).
   True, such an understanding might correspond to the grammatical
meaning of Article 34 of the Convention on Succession of States in
respect of Treaties which is, however, substantially modified in the prac-
tice of States. None of the successor States, following the entry into force
of the Convention, acted in the way implying that the notification of suc-
cession meant confirmation that the transfer of rights and obligations of
the predecessor State occurred ipso jure. The majority itself does not refer
to any practice in that regard. Successor States, most of them being at the
same time Contracting Parties to the Convention on Succession of States
in respect of Treaties, treated the continuity rule provided in its Article 34
“only as main and general flexible rule covering everything that has
emerged in the region involving State succession” (H. Bokor-Szego,
“Questions of State Identity and State Succession in Eastern and Central
Europe”, Succession of States, 1999, ed., by M. Mrak, pp. 104-105). The

201

610       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
residual and jus dispositivum nature of the rules on succession on the one
hand, and the general notion of succession of States given in Article 2,
paragraph 1 (b), of the Convention, leaving aside any connotation of
inheritance of rights and obligations on the occurrence of change of sov-
ereignty, on the other, give supportive force to such practice of successor
States.
   142. The majority has made an impressive effort to construct condi-
tions for the application of the Mavrommatis principle as it sees it, in
order to escape the inescapable — to consider the relationship of the
Respondent vis-à-vis the Genocide Convention within the general law on
succession of States in respect of treaties. For that purpose it resorts to
the inversed order of examination of the Applicant’s contentions, by first
examining the alternative contention regarding the 1992 declaration, with
the explanation that
      “if Croatia’s contentions as to the effect of the declaration and Note
      are accepted, the need does not arise for the Court further to address
      the arguments put to it by the Parties concerning the rules of inter-
      national law governing State succession to treaties including the
      question of ipso jure succession to some multilateral treaties” (Judg-
      ment, para. 101).
However, Croatia’s contentions as to the effect of the 1992 declaration
have been designed within the law on succession. Counsel for the Appli-
cant pointed out, inter alia, that
         “The famous letter [Note] the Respondent sent to the Secretary-
      General on 27 April 1992 was not an offer to those States who
      agreed with the FRY’s continuity thesis that the FRY would not
      commit genocide or otherwise breach its treaty obligations. It was
      neither relative nor qualified. Nor was it expressed to be prospective ;
      it was drafted. . . in terms of continuity. The Respondent was a party
      by succession to the Genocide Convention from the beginning of its
      existence as a State.” (CR 2008/11, p. 9, para. 7 (Crawford) ; empha-
      sis added. See also Written Statement of Croatia, p. 3 ; Preliminary
      Objections of Serbia, Ann. 7.)

As the Applicant sees succession as “a distinct mode of transmission of
treaty obligations. . . retrospective to the commencement of the successor
State” (CR 2008/11, p. 9, para. 8 (Crawford)), it is obvious that one is
dealing here with automatic succession.
   143. Moreover, the majority itself suggests that the FRY acquired the
status of party to the Convention by a process that is to be regarded as
succession. True, in its conclusio the majority finds that “both the text of
the declaration and Note of 27 April 1992, and the consistent conduct of
the FRY at the time of its making and throughout the years 1992-2001”
(Judgment, para. 117) by its combined effects make the Respondent a
Contracting Party to the Genocide Convention as from 1992. However,

202

611       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
the element “conduct of the FRY” could hardly have any substantial role
(paras. 160-166 below), which is also attested to by the final position of
the majority to the effect that “the 1992 declaration and Note had the
effect of a notification of succession by the FRY to the SFRY in relation
to the Genocide Convention (Judgment, para. 117 ; emphasis added).

   144. It appears indisputable that, before the adoption of the Conven-
tion on Succession of States in respect of Treaties, it is not possible to
speak of automatic succession in terms of customary law. As an Expert
Consultant of the Conference, Sir Francis Vallet, emphasized :
         “The rule [in Article 2 — Succession of States in cases of separa-
      tion of parts of a State — corresponding to Article 34] was not based
      either on established practice or on precedent, it was a matter of the
      progressive development of international law rather than of codifica-
      tion.” (Summary Records, Committee of the Whole, 48th meeting,
      8 August 1978, doc. A/CONF.80/16/Add.1, p. 105, para. 10.)

The automatic succession as a rule of customary law began to be dis-
cussed after the 1990s, with reference to the practice of the successor
States of the USSR, the Czechoslovak Socialist Republic and the SFRY
and the related pronouncements of some human rights bodies, in particu-
lar the Human Rights Committee.

   However, what is involved here is a theory, a construction de lege fer-
enda without foundation in practice. The allegedly consistent practice in
that regard is the result of a creative interpretation exceeding the permis-
sible interpretative framework. Even if the practice of the successor
States was most consistent, the question of opinio juris remains open,
because a good part of that practice has been modelled under the influ-
ence of conditional recognition, which also implied the acceptance of the
standard of respect for human rights 10, practised as regards those succes-
sor States.
   145. It appears that none of the successor States applied the practice
of confirmatory notification in a generalized form, which alone perfectly
corresponds with the conception of the ipso jure transfer of the rights and
obligations from the predecessor State to the successor State (s), but
declared themselves bound by the treaties of their predecessor State in
their own name, applying different modalities. Besides, universal succes-
sion implies not only ipso jure transfer of treaty rights and obligations,
but transfer uno ictu comprising all the treaty rights and obligations of
the predecessor State, together with the reservations made, excluding
boundary treaties or territorial settlement. The fact that the modalities

  10 “Guidelines for the Recognition of New States in Eastern Europe”, International

Legal Materials, Vol. 31 (November 1992), pp. 1485-1487.

203

612      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
applied have, or may have, the effect of a continuum of treaty rights and
obligations does not mean automatic succession — although it is implied
— because that continuum is created not by the operation of the rule of
international law (ipso jure) but by the will of the successor State. It is
difficult, exempli causa, to qualify the notification of succession of Bosnia
and Herzegovina of 29 December 1992 in terms of automatic succession
if it states that “having considered the Convention on the Prevention and
Punishment of the Crime of Genocide of 9 December 1948 to which the
former SFRY was a party, wishes to succeed to the same” (Communica-
tion from the Secretary-General of the United Nations dated 18 March
1993 (ref. C.N. 451-1992, Treaties 5 (Depositary Notification)), entitled
“Succession by Bosnia and Herzegovina” ; emphasis added).


   146. In that crucial point which is, in fact, the point of differentiation
between automatic succession and succession of treaties of the predeces-
sor State by the will of the successor State, the practice of the successor
States seems consistent.
   The Minsk Accords of 8 December 1991, signed by Russia, Belarus
and Ukraine, providing for the unconditional commitment to honour
treaty obligations of the USSR, appeared to lay conventional found-
ations for universal succession of the treaties of the former USSR. How-
ever, the subsequent Alma-Ata Accords modified the commitment to
fulfil treaty obligations of the former Soviet Union to the extent that such
continuation was “in accordance with constitutional procedures” of the
successor State (P. R. Williams, “The Treaty Obligations of the Successor
States of the Former Soviet Union, Yugoslavia and Czechoslovakia : Do
They Continue in Force ?”, 23 Denver Journal of International Law and
Policy 1, 1994-1995, pp. 22-23 ; see also R. Mullerson, “The Continuity
and Succession of States by Reference to the Former USSR and Yugo-
slavia”, 42 International and Comparative Law Quarterly, 1993, p. 479).
Acting on that basis, the Baltic republics opted to accede to conventions
of the USSR in their own right (J. Klabbers, “State Succession and Res-
ervations to Treaties”, in J. Klabbers and R. Lefeber, Essays on the Law
of Treaties, 1998, p. 111), while Moldova, Uzbekistan and Turkmenistan
explicitly adopted the clean State model (B. Stern, “Rapport prélimi-
naire sur la succession d’Etats en matière de traités” (Report submitted
to the International Law Association’s Committee on Aspects of the
Law of State Succession for the 1996 Helsinki Conference), p. 675).
Turkmenistan, Kazakhstan, Kyrgyzstan and Tajikistan issued
notifications of succession in their own right, without any reference
to reservations and declarations made by the Soviet Union as a
predecessor State (J. Klabbers, op. cit., p. 113). Consequently, the
former Soviet republics widely practised accession as a means of
binding themselves by multilateral treaties to which the USSR was
a party.


204

613      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
   147. The practice of the Czech and the Slovak Republics is also not
free from inconsistency, although these two States notified the Secretary-
General of the United Nations that they consider themselves bound by
the multilateral treaties to which the former Czechoslovakia was a party.
Inconsistency is reflected not only in the fact that they consider them-
selves bound as from different dates (the Czech Republic as from 1 Janu-
ary 1993 and Slovakia as from 31 December 1992), but also because, in
spite of confirmatory notifications relating to the multilateral treaties to
which Czechoslovakia was a party, they also issued notifications on suc-
cession in respect of particular treaties, while they acceded to some
others. Thus the Czech Republic became a party to the 1985 Interna-
tional Convention against Apartheid in Sports by succession, whereas
Slovakia did not. Also, whereas Slovakia succeeded to most treaties on
the date of general notification, the Czech Republic, in a number of
cases, succeeded on the basis of notification of succession which followed
on a later date (see J. Klabbers, op. cit, pp. 117-118). As regards some
multilateral conventions, the Czech Republic bound itself in the form of
accession, although in question were conventions to which the former
Czechoslovakia was a party such as, for example, the Convention on
International Civil Aviation (P. R. Williams, op. cit., p. 41).


   148. The legal situation as regards the former Yugoslav republics is
much more contradictory. At first, while the FRY stuck to the continuity
claim until 2000, Slovenia, Croatia, Bosnia and Herzegovina and Mac-
edonia ab ignitio considered themselves as successor States and were recog-
nized as such by the international community. Further, although
declaratively favouring automatic succession in respect of multilateral
treaties to which the SFRY was a party, in particular Bosnia and Herze-
govina and Croatia in proceedings before the Court, they did not apply
the automatic succession pattern of treaty action in practice. Thus, for
instance, Bosnia and Herzegovina designed its notification on succession
to the Genocide Convention in terms of a “wish” to succeed to same,
which fits in with the concept of succession in its own right rather than
automatic succession. Particularly illustrative is the case of the 1989 Con-
vention on the Rights of the Child. Bosnia and Herzegovina is listed as
having succeeded on 1 September 1993 ; Croatia succeeded on 12 October
1992 ; Slovenia succeeded on 6 July 1992 and Macedonia did so on
2 December 1993 (Multilateral Treaties Deposited with the Secretary-
General, Status as at 31 December 1993, United Nations doc. ST/LEG/
SER./E/11-12, pp. 193-194). None of these dates corresponds to the dates
upon which those republics succeeded the SFRY according to the gener-
ally accepted opinion of the Badinter Arbitration Commission (Interna-
tional Legal Materials, Vol. 32, 1993, pp. 1587-1589). The Commission
established the following dates in that regard : 8 October 1991 in the case
of the Republic of Croatia and the Republic of Slovenia ; 17 November
1991 in the case of the former Yugoslav Republic of Macedonia ; 6 March

205

614       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
1992 in the case of the Republic of Bosnia and Herzegovina. Finally, this
contradictory practice seems to be nothing more than the expression of a
confused and ambivalent attitude towards the automatic succession rule.
For example, at a meeting of Legal Advisers on International Public Law
convened by the Committee of Ministers for the Council of Europe on
14-15 September 1992, the representative of Croatia noted that Croatia
would respect all the treaties of the SFRY unless they conflicted with the
Croatian Constitution (Committee of Legal Advisers on International
Public Law for the Council of Europe, 4th meeting 14-15 September
1992, p. 3). Slovenia, as stated by its representative “had been invited to
accede to some conventions to which former Yugoslavia had been a
party and would like to be invited to accede to other conventions which
had been ratified by the former federation” (ibid.).


   149. It comes out that the rule contained in Article 34 of the Conven-
tion on Succession of States in respect of Treaties did not generate the
rule of general international law on ipso jure transfer of the treaty rights
and obligations from the predecessor State to the successor State.
   Moreover, it has not even become a jus perfecta as a conventional rule.
Before the Convention even came into force in 1978, the automatic suc-
cession rule provided in its Article 34 was modified by the practice of suc-
cessor States, followed by acceptance of that practice by existing States.
The absence of objections to notifications of succession in its own right as
regards multilateral treaties to which their predecessor States were parties
as well as to numerous accessions 11 to those treaties are credible evidence
in that regard. In short, Article 34 of the Convention remained an empty
provision, a conventional project which was not materialized.

   Even if it had not been modified before the coming into force of the
Convention on Succession of States in respect of Treaties, the rule qua
treaty rule is inapplicable in casu, since it entered into force in November
1996, well after the dissolution of the SFRY.

  Retroactive effects of the Convention are excluded in its Article 7,
paragraph 1, which provides that “the Convention applies only in respect
of a succession of States which has occurred after the entry into force of
the Convention”.
  150. If so, automatic succession in respect of treaties is the expression
of diplomatic or political considerations rather than a rule in harmony
with common sense and legal considerations.

   11 Exempli causa, most of the successor States of the USSR acceded to the Genocide

Convention (Azerbaijan (16.VIII.1996) ; Armenia (23.VI.1998) ; Georgia (11.X.1993) ;
Kazakhstan (26.VIII.1998) ; Kyrgyzstan (5.IX.1997) ; Moldova (26.I.1993) ; Uzbekistan
(9.IX.1999)) along with other successor States such as Algeria (31.X.1963) ; (Rwanda
(16.IV.1975) ; Tonga (16.II.1972).

206

615      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
   First of all, if we stick to the difference between the predecessor State
and the successor State, in terms of legal personality, it is unclear how the
successor State, as a new State, may be considered bound by the will of
the predecessor State, being another State in legal terms. Such an under-
standing obliterates the difference between the predecessor State and the
successor State as distinct legal personalities and relies on the fiction that,
in respect of treaties, their wills concur. (See, for instance, the concept of
succession as substitution plus continuation according to which “[d]er
Nachfolger des Völkerrechts aber tritt in Rechte und Pflichten seines
Vorgängers so ein, als wären es seine eigenen” (H. M. Huber, Beiträge zu
einer Lehre von der Staaten-succession, Berlin, 1897, p. 14).) Further, a
rule on automatic succession runs counter to the fundamental principle
of equality of States to the detriment of successor States. Successor
States, by applying this rule, would be deprived of the rights which, other-
wise, States have when expressing consent to be bound, such as, for
example, making a reservation in respect of part of a treaty or accepting
to be bound by a treaty under certain conditions. Finally, automatic suc-
cession rests on, or is substantially close to, the idea of universal succes-
sion in civil law which is incompatible with an essentially consensual
order, in which the main subjects (legal persons) are States as equal and
sovereign political entities.


   As far as the effects of automatic succession in respect of treaties are
concerned, it would not substantially contribute to legal stability and cer-
tainty, because it lies on the shoulders of the norms of jus cogens as the
most perfect part of the structure of international law.
   151. Erroneous is the thesis that, in the absence of ipso jure transfer of
the rights and obligations, there appears a time gap in the application of
the rules prohibiting the crime of genocide. In contrast to its procedural
provisions, including Article IX, the substantive provisions of the Geno-
cide Convention, being part of the corpus juris cogentis, bind any succes-
sor State, regardless whether it is, or is not, a Contracting Party to the
Convention. The rules of jus cogens as peremptory, absolutely binding,
rules, bind a priori every State, be it a successor or predecessor State,
“even without any conventional obligation” (Reservations to the Conven-
tion on the Prevention and Punishment of the Crime of Genocide, Advi-
sory Opinion, I.C.J. Reports 1951, p. 23).
   In that regard, to speak about the succession of substantive rules con-
tained in universal treaties or general multilateral treaties adopted in the
interests of the international community as a whole, like the Genocide
Convention, is either superfluous or a wrong way of expressing, for those
rules are ab initio et suo vigore binding on any successor State, regardless
of the law on succession of States in respect of treaties.

   152. The different position of the substantive and procedural provi-
sions of universal treaties or general multilateral treaties which express

207

616       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
the interests of the international community as a whole is not contra-
dicted by the legal nature of succession in respect of treaties, either. In
fact, the expression “succession in respect of treaties” is in its brevity
somewhat abstract and imprecise in this particular context. It is not the
treaties qua legal acts which are the subject of succession, but rather the
rights and obligations deriving from the treaties.

   Substantive obligations in universal treaties being “the obligations of a
State towards the international community as a whole” (Barcelona Trac-
tion, Light and Power Company, Limited (Belgium v. Spain), Second
Phase, Judgment, I.C.J. Reports 1970, p. 32, para. 33) are the obligations
of “a State”, regardless of its legal position in terms of whether it is a new
State or the existing one. Opposite to them stand procedural provisions
of such treaties, including provisions such as those of Article IX of the
Genocide Convention which are not “obligations towards the interna-
tional community as a whole”, but obligations intuitu personae which are
not binding upon the successor State without its consent.

   153. The notification of succession to which the successor States resort
in practice in order to be bound by the treaties of the predecessor State in
its own right must be specific, in contrast to notifications confirming ipso
jure the transfer of treaty rights and obligations of the predecessor to the
successor State. They could not concern “a class of instruments”, regard-
less of their ascertainability, but the specific treaty which was in force in
relation to the predecessor State.
   A synallagmatic obligation, being a specific obligation constituted ex
consenso, cannot be undertaken like an obligation contemplated by the
dictum of the Court in the Nuclear Tests cases, by the intention of a State
solely. As regards those obligations, the intention of a State represents
just a basis of consent as a legally designed intention for treaty law pur-
poses. The notification of succession as developed in the practice of suc-
cessor States is nothing else than a new, specific way of expressing con-
sent to be bound by treaty in the case of succession. This point
demonstrates the close relationship between the law of succession in
respect of treaties and the law on treaties.

  154. It is natural that the succession of States with respect to treaties
has the closest link with the law of treaties itself and could be regarded as
dealing with particular aspects of participation in treaties, the conclusion
of treaties and the application of treaties. Special Rapporteur Humphrey
Waldock described this link as follows :

      “the Commission could not do otherwise than examine the topic of
      succession of States with respect to treaties within the general frame-
      work of the law of treaties. . . the principles and rules of the law of
      treaties seemed to provide a surer guide to the problems of succes-
      sion with respect to treaties than any general theories of succession”

208

617       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      (Yearbook of the International Law Commission, 1968, Vol. I, p. 131,
      para. 52).
Or as stated by O’Connell : “The effect of change of sovereignty on trea-
ties is not a manifestation of some general principle or rule of State suc-
cession, but rather a matter of treaty law and interpretation.” (D. P.
O’Connell, The Law of State Succession, 1956, p. 15.)

   155. The Convention on the Law of Treaties (1969) stipulates in Arti-
cle 11 (Means of Expressing Consent To Be Bound by a Treaty) : “The
consent of a State to be bound by a treaty may be expressed by signature,
exchange of instruments constituting a treaty, ratification, acceptance,
approval or accession, or by any other means if so agreed.” (Emphasis
added.)
   The Convention on Succession of States in respect of Treaties defines
notification of succession as “any notification, however phrased or named,
made by a successor State expressing its consent to be considered as
bound by the treaty” (Art. 2, para. 1 (g) of the Convention, United
Nations, Treaty Series, Vol. 1946 ; emphasis added).

   It seems clear that the notification of succession as defined, being a
means of “expressing consent” in relation to “the treaty”, could hardly be
understood, as the majority view suggests, as an abstract, generalized
form of expressing an intention to be bound by an ascertainable class of
treaty instruments.
   156. Tractu temporis, the notification of succession becomes “other
means” in the terms of Article 11 of the Convention on the Law of Trea-
ties, of the expressing consent to be bound by the treaty designed for suc-
cessor States on the basis of collateral agreement in simplified form
between them and the parties to its predecessor’s treaties. As such, the
notification of succession is treated by the Secretary-General as deposi-
tary of multilateral treaties.
   157. To that effect, the position of the Secretary-General, as deposi-
tary of multilateral treaties, seems clear :
        “Frequently, newly independent States will submit to the Secre-
      tary-General ‘general’ declarations of succession, usually requesting
      that the declaration be circulated to all States Members of the
      United Nations. The Secretary-General, duly complies with such a
      request. . . but does not consider such a declaration as a valid instru-
      ment of succession to any of the treaties deposited with him, and he
      so informs the Government of the new State concerned. In so doing,
      the Secretary-General is guided by the following considerations.

        The deposit of an instrument of succession results in having the
      succeeding State become bound, in its own name, by the treaty to
      which the succession applies, with exactly the same rights and obli-
      gations as if that State had ratified or acceded to, or otherwise

209

618       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      accepted, the treaty. Consequently, it has always been the position
      of the Secretary-General, in his capacity as depositary, to record a
      succeeding State as a party to a given treaty solely on the basis of a
      formal document similar to instruments of ratification, accession,
      etc., that is, a notification emanating from the Head of State, the
      Head of Government or the Minister for Foreign Affairs, which
      should specify the treaty or treaties by which the State concerned
      recognizes itself to be bound.
         General declarations are not sufficiently authoritative to have the
      States concerned listed as parties in the publication Multilateral
      Treaties Deposited with the Secretary-General.” (Summary of Prac-
      tice of the Secretary-General as Depositary of Multilateral Treaties,
      doc. ST/LEG/7/Rev. 1, paras. 303-305 (footnote omitted) ; emphasis
      added.)
   158. It should be noted that the Applicant itself, except for the pur-
poses of the present proceedings, did not consider the FRY a party to the
Genocide Convention nor to other multilateral treaties on the basis of the
1992 declaration. The general position of the Applicant in that regard
was expressed in a letter of its Minister of Foreign Affairs addressed to
the President of the Security Council dated 23 August 1993. That posi-
tion was as follows :
         “As a result of the dissolution of the former State, the country
      known as the Federal Republic of Yugoslavia (Serbia and Montene-
      gro) will have to deposit an instrument of succession to all interna-
      tional treaties it wishes to continue to be a party to.” (United
      Nations doc. S/26349 (1993).)
The position, repeatedly raised on a number of occasions (United Nations
doc. CERD/SP/51 (1994), p. 3 ; United Nations doc. CCPR/SP/40 (1994),
p. 3 ; United Nations doc. CCPR/SP/SR.18 (1994), p. 3, para. 2 ; p. 6,
para. 21, p. 7, para 23 ; United Nations doc. CCPR/SP/SP/SR.19 (1994),
pp. 3, 4 and 8), was summarized in a letter of the Permanent Representa-
tive of Croatia of 30 January 1995 addressed to the Secretary-General in
his capacity as depositary of multilateral treaties (United Nations doc. A/
50/75-E/1995/10).
   159. Commenting on a document regarding the “Status of succession,
accession and ratification of human rights treaties by successors to the
former Yugoslavia, the former Soviet Union and the former Czechoslo-
vakia”, the Permanent Representative of Croatia recalled that :

         “The representatives of the Federal Republic of Yugoslavia (Ser-
      bia and Montenegro) have been prevented from participating in
      international meetings and conferences of State[s] parties to multi-
      lateral treaties in respect of which the Secretary-General acts as
      depositary (i.e. Convention on Prohibitions and Restrictions of the
      Use of Certain Conventional Weapons which May be Deemed to be

210

619       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      Excessively Injurious or to have Indiscriminate Effects, Convention
      on the Rights of the Child, International Convention on Elimination
      of All Forms of Racial Discrimination, International Covenant on
      Civil and Political Rights, etc.) as the Federal Republic of Yugosla-
      via (Serbia and Montenegro) had not acted according to interna-
      tional rules of succession of States. Namely, the Federal Republic of
      Yugoslavia (Serbia and Montenegro) had tried to participate in
      international forums as a State party without having notified its
      succession. . .” (United Nations doc. A/50/75-E/1995/10 ; emphasis
      added.)


And, consequently, that :
         “Should the Federal Republic of Yugoslavia (Serbia and Mon-
      tenegro) express its intention to be considered a party, by virtue of
      succession, to the multilateral treaties of the predecessor State with
      effect as of 27 April 1992, the date on which the Federal Republic of
      Yugoslavia (Serbia and Montenegro), as a new State, assumed
      responsibility for its international relations, the Republic of Croatia
      would take note of that notifications of succession.” (Ibid. ; emphasis
      added.)

(g) Could the Respondent be considered a party to the Genocide
    Convention on the basis of the 1992 declaration and its conduct ?


   160. It is true that, in the majority perception, the Respondent is con-
sidered a party to the Genocide Convention by the combined effects of
the 1992 declaration and its “consistent conduct” as regards the Conven-
tion. This is suggested by the conclusio that “both the text of the declara-
tion and Note of 27 April 1992, and the consistent conduct of the FRY at
the time of its making and throughout the years 1992-2001” (Judgment,
para. 117) give rise to the finding that the FRY was a Contracting Party
to the Convention at the relevant time.

   (It may, incidentally, be mentioned that the very reliance on the con-
duct of the Respondent, in the assessment as to whether it can be con-
sidered a Contracting Party to the Convention in the relevant period of
time, represents by itself a tacit admission that the 1992 declaration was
not capable of producing the effects attributed to it by the 1996 Judg-
ment and by the subsequent decisions of the Court on its precedential
authority.)
   It transpires, consequently, that the “consistent conduct” of the FRY
possesses substantive effects in casu, that “consistent conduct” as such is
not a supportive argument for the understanding of the 1992 declaration
as a notification of succession, but a basis per se. This is additionally sug-

211

620       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
gested by the fact that the conclusio does not refer to the 1992 declaration
as an act, but to the text of the declaration. What is understood under
“consistent conduct” in that perception? It appears that what is meant by
“consistent conduct” are the actions and inactions of the FRY.
   161. The actions in question are the following :
 (i) that in the case concerning Application of the Convention on the Pre-
      vention and Punishment of the Crime of Genocide (preliminary objec-
      tions phase), the FRY “argued that the Genocide Convention had
      begun to apply to relations between the two Parties on 14 December
      1995” (Judgment, para. 114) ;
(ii) that the FRY “on 29 April 1999. . . filed in the Registry of the Court
      Applications instituting proceedings against ten States Members of
      NATO, citing (inter alia) the Genocide Convention as title of juris-
      diction” (ibid., para. 114).
   As regards the inactions of the FRY, according to the majority percep-
tion, the following inactions are relevant :
  (i) that the FRY “did not repudiate its status as a party to the Conven-
       tion even when it became apparent that that claim [continuity claim]
       would not prevail (ibid., para. 111) ;
 (ii) that in the provisional measures phase of the case concerning Appli-
       cation of the Convention on the Prevention and Punishment of the
       Crime of Genocide, the FRY “while questioning whether the Appli-
       cant State was a party to the Genocide Convention at the relevant
       dates, did not challenge the claim that it was itself a party” (ibid.,
       para. 114) ;
(iii) that following its admission to the United Nations in 2000, the FRY
       “did not at that time withdraw, or purport to withdraw, the declara-
       tion and Note of 1992, which had been drawn up in the light of the
       contention that the FRY was continuing the legal personality of the
       SFRY” (ibid., para. 115).
   162. The conduct of the FRY, according to the majority perception,
attributes to the 1992 declaration the quality of “a valid and effective
means by which the declaring State could assume obligations under the
Convention” (Judgment, para. 110). For, as it is reasoned, the declara-
tion “need not strictly comply with all formal requirements” (ibid.)
having in mind that
         “For example, in the North Sea Continental Shelf (Federal Repub-
      lic of Germany/Denmark ; Federal Republic of Germany/Nether-
      lands) cases, the Court recognized the possibility that a State that
      had not carried out the usual formalities (ratification, accession) to
      become bound by the régime of an international convention might
      nevertheless ‘somehow become bound in another way’, even though
      such a process was ‘not lightly to be presumed’ to have occurred.”
      (Ibid.)
Consequently, the conduct of the FRY possesses as regards the 1992 dec-

212

621       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
laration a convalidating effect, because a contrario it is devoid of any
substance. The reasoning and conclusio of the majority simply call for
comments.
   163. The rationale of referring to the North Sea Continental Shelf
cases is completely unclear, as the claim of the Respondents that the
FRG was contractually bound by the 1958 Geneva Convention on the
Continental Shelf, and in particular by its Article 6, “by conduct, by pub-
lic statements and proclamations” (I.C.J. Reports 1969, p. 25, para. 27)
was rejected in the Judgment and even in the opinions of Judges appended
to it (ibid., pp. 86, 155, 198, 242). As the Court stated,


      “only the existence of a situation of estoppel could suffice to lend
      substance to this contention, — that is to say if the Federal Republic
      were now precluded from denying the applicability of the conven-
      tional régime, by reason of past conduct, declarations, etc., which
      not only clearly and consistently evinced acceptance of that régime,
      but also had caused Denmark or the Netherlands, in reliance on
      such conduct, detrimentally to change position or suffer some preju-
      dice” (ibid., p. 26, para. 30).
  Needless to say, however, that such effects of past conduct are limited
to a particular case, so that the actions or inactions of the FRY in the
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide as well as in the Legality of Use of Force cases are
absolutely irrelevant in casu.

   164. Even if, arguendo, the claim of Denmark and the Netherlands is
acceptable, the requirement of a “very definite, very consistent course of
conduct” (ibid., p. 25, para. 28) on the part of the FRY would hardly
have been met. For, in the preliminary objections phase in the Legality of
Use of Force cases ((Serbia and Montenegro v. Belgium), Preliminary
Objections, Judgment, I.C.J. Reports 2004 (I), pp. 292-293, para. 29), as
well as in the merits phase in the Application of the Convention on the
Prevention and Punishment of the Crime of Genocide case, the FRY
clearly pointed out that it did not consider itself a Contracting Party to
the Genocide Convention before the expression of consent in the form of
accession on 6 March 2001 (effective 10 June 2001) ((Bosnia and Herze-
govina v. Serbia and Montenegro), Judgment, I.C.J. Reports 2007 (I),
p. 77, para. 81).
   165. Conduct in terms of actions and/or inactions of a party cannot be
the means of binding a State by a treaty, because it is simply not a state-
ment of the will of a State. As such, it can be an external, material expres-
sion of a certain intention of a State and, in that sense, the basis for a
unilateral undertaking of an obligation, as demonstrated by the idea under-
lying the dictum of the Court in the Nuclear Tests cases. Unilateral
undertaking of an obligation is, however, one thing, and acquiring the

213

622      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
status of a Contracting Party to a treaty as an act essentially character-
ized by synallagmaticity, is quite another thing (para. 134 above). There-
fore, the means of expressing consent to be bound by a treaty is always a
matter of concurrence of the wills of the negotiators, a part of the final
clauses of a treaty having retroactive effects. Conduct of a State in terms
of actions or inactions is not stipulated in the Genocide Convention nor
in any other convention as a means of expressing consent to be bound. In
contrast to the expression of consent to be bound by a treaty, the actions
or inactions of a party to the dispute can constitute jurisdiction of the
Court in a particular case by way of the mechanism of forum prorogatum.


   166. If, as the majority reasons, the practice of a State is considered as
a basis for acceptance of the conventional régime, the role of the 1992
declaration, both as a matter of logic and as a matter of law, is unclear
within the framework of such reasoning.
   As a matter of logic, in such a perception of the practice of a State, the
1992 declaration ought to be either irrelevant as such or only an element
of the practice, together with other actions and/or inactions of a State.
However, in the majority perception, the “consistent conduct” of the
FRY and the 1992 declaration have been placed on the same level, as two
equal and independent bases for the determination of the FRY as a Con-
tracting Party to the Genocide Convention.

   As a matter of law, in relation to the 1992 declaration and the “con-
sistent conduct” of the FRY, as projected by the majority, it appears that
the latter has been attributed the convalidating role as regards the defi-
ciencies of the declaration. It is hardly possible, in the circumstances sur-
rounding the present case, that the practice may have a convalidating
role. For, in concreto, what is involved here is the incapability of the 1992
declaration, in the light of the rules of general international law, to pro-
duce a proper legal effect, and not the defects of consent (vices de con-
sentement) which, as a rule, may be convalidated by the actions or in-
actions of the State concerned. The practice of the Respondent, as perceived
by the majority, should, in fact, remove the objective deficiencies of the
1992 declaration which are not in the domain of the will of its authors
and, as such, cannot be affected by its actions and/or inactions.


(h) Legal effects of the admission of the FRY/Serbia to the United
    Nations as a new State
   167. In the absence of the rule on automatic succession as regards the
multilateral treaties applicable to the present case, the admission of the
FRY/Serbia to the United Nations is unavoidably reflected on its status
vis-à-vis the Genocide Convention due to the specific circumstances sur-
rounding its admission to the United Nations. That was not only the

214

623      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
admission to the membership in the ordinary sense, but an admission fol-
lowed by the determination of the legal personality of the FRY in terms
of continuator/successor dichotomy.

   This element is highly relevant in casu. In the case that the FRY con-
tinues the legal personality of the SFRY, it would be a Contracting Party
to the Genocide Convention on the basis of the deposition of the instru-
ments of ratification of the SFRY, without reservation, on 25 Aug-
ust 1950. The position of the FRY as a successor State puts the
matter on a different legal level, as demonstrated by the actions taken by
the Secretary-General as depositary of multilateral treaties (paras. 173,
176-178 below).
   168. At the end of the year 2000 the FRY did two things :
(a) it renounced the continuity claim and accepted the status of the suc-
     cessor State of the former SFRY ; and
(b) it proceeded from a qualitatively new legal basis — as the successor
     State — and on that basis submitted the application for admission
     to membership in the United Nations.
   169. The State, as a notion of international law, comprises two ele-
ments, i.e., possesses two faces :
(a) statehood in the sense of the relevant attributes such as defined ter-
     ritory, stable population and sovereign power ;
(b) legal personality, i.e., the status of a subject of international law
     equipped with a corpus of rights and obligations. The legal person-
     ality of the FRY, in the light of the relevant circumstances sur-
     rounding it, can either be of an inferential, derivative nature —
     based on the legal identity and continuity with the SFRY — or of
     an inherent, original nature — based on the status of a new State.

   170. By submitting the application for admission to membership in the
United Nations, the FRY not only renounced the claim to legal identity
and continuity but claimed at the same time to be accepted as a new State
in the sense of some other, different legal personality from the one
claimed until the year 2000 — a successor State versus the continuator of
the former SFRY.
   171. The admission of the FRY to membership of the United Nations
from 1 November 2000 also meant the acceptance of the claim of the
FRY to be accepted as a new State in the sense of a new international
personality different from its hybrid and controversial personality in the
period 1992-2000. The claim was accepted by way of a series of collateral
agreements in a simplified form, or a general collateral agreement in a
simplified form, between the FRY, on the one hand, and the Member
States of the United Nations and the World Organization itself, on the
other. The subject of the series of collateral agreements, or of the general
collateral agreement as well as explicit statements, is recognition of the
FRY as a new personality, a personality of the successor State of the

215

624       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
former SFRY, and, in that capacity it was admitted to the World Organi-
zation as a Member. Thus, the FRY, although being the “old State” in
the sense of statehood, was universally recognized as a “new State” in the
sense of its international legal personality. As far as the FRY after the
year 2000 is concerned, its legal existence as a new international legal per-
sonality started in November 2000 by its admission to membership in the
United Nations.
   172. As regards the claim of the FRY to be accepted as a successor
State, the following explicit statements are relevant : Statements made
upon the admission of FRY to membership in the United Nations on 1
November 2000 by the Non-Aligned Movement ; Germany, on behalf of
the Western European and Other States Group ; France, on behalf of the
European Union and the Central and Eastern European countries asso-
ciated with the European Union, the associated countries of Cyprus,
Malta and Turkey, and the EFTA countries members of the European
Economic Area ; Croatia and Slovenia. See also document A/55/522-S/
2000/1028 (letter dated 25 October 2000 from the Permanent Representa-
tive of the former Yugoslav Republic of Macedonia to the United Nations
addressed to the Secretary-General) containing, in an annex thereto, the
following joint statement made at the Informal Summit of the Heads of
State and Government of the countries participating in the South-East
European Cooperation Process :
         “We strongly encouraged the commitment of the Federal Repub-
      lic of Yugoslavia to follow a policy of good-neighborly relations,
      reconciliation and mutual understanding in the region, as well as
      respect for the principle of equality and non discrimination of all the
      successor States of the former Yugoslavia in their mutual rela-
      tions.’” (Non-paper of the United Nations Legal Counsel attached
      to his letter to the Minister of Foreign Affairs of the Federal Repub-
      lic of Yugoslavia dated 8 December 2000, Ann. 23 of the Prelimi-
      nary Objections of the FRY.)

(i) The relevance of the Secretary-General’s/Secretariat’s action in the
    exercise of the depositary function
   173. Although the Secretary-General, in the capacity of depositary of
the Genocide Convention, is not invested with any autonomous, substan-
tive competence in terms of the determination of whether the FRY was
viewed, or could be viewed, as qualifying to be a party to the Genocide
Convention, his actions are not a priori devoid of any effects, which the
complete ignoring of his actions might suggest. After all, his functions of
depositary of multilateral treaties would be devoid of any substance.

  In the present case the actions taken by the Secretary-General as
regards the position of the FRY vis-à-vis the Genocide Convention are of
a specific nature. They must be viewed in the totality of his competences
as one of the principal organs of the Organization. In a case like the

216

625       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
present one, actions of the Secretary-General in the capacity of executive
organ of the Organization and depositary of multilateral treaties respec-
tively, are inevitably interrelated but distinguishable.

  174. In closely related cases, the Court heavily relied on the pro-
nouncements of the Secretary-General in its Judgment in the preliminary
objections phase (1996) and found, with regard to the Sixth Preliminary
Objection raised by the FRY, that

      “Bosnia and Herzegovina could become a party to the Convention
      through the mechanism of State succession. Moreover, the Secretary-
      General of the United Nations considered that this had been
      the case” (Application of the Convention on the Prevention and Pun-
      ishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
      slavia), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
      p. 611, para. 20).
The Court took also note of this consideration of the Secretary-General
in its Order of 8 April 1993 (I.C.J. Reports 1993, p. 16, para. 25).
   175. In paragraph 44 of that same Judgment the Court rejected the
Second Preliminary Objection of the FRY, in which Mr. Alija Izet-
begović “was not serving as President of the Republic. . . at the time at
which he granted the authorization to initiate proceedings” (I.C.J.
Reports 1996 (II), pp. 621-622), and in the reasoning and in the wording
practically repeated the consideration which Mr. R. Zacklin, then Direc-
tor and Deputy to the Under-Secretary-General in charge of the Office of
Legal Affairs, made in his letter of 25 March 1993 addressed to the Reg-
istry of the Court. In that letter it is said that “[i]n the United Nations
and in the International Conference on the former Yugoslavia, Mr. Izet-
begović has been regarded and continues to be regarded as the President
of Bosnia-Herzegovina” (dissenting opinion of Judge ad hoc Kreća,
I.C.J. Reports 1996 (II), p. 704, para. 37). The same finding is included
in the Court’s Order of 8 April 1993 (I.C.J. Reports 1993, p. 11, para. 13).
   It appears that in the 1996 Judgment, the Court took the above deci-
sion, on the basis of a consideration of an official of lower rank than the
Secretary-General, in a matter which as such touches the constitutional
system of Bosnia and Herzegovina, which did not contain, as it does not
contain at present, the institution of an individual Head of State but a
collective one.
   176. Following the admission of the FRY to membership of the United
Nations on 1 November 2000, the Legal Counsel of the United Nations
sent, on 8 December 2000, a letter addressed to the Minister of Foreign
Affairs of the FRY, expressing, inter alia, that “the Federal Republic of
Yugoslavia should now undertake treaty actions, as appropriate, in rela-
tion to the treaties concerned, if its intention is to assume the relevant
legal rights and obligations as a successor State”.


217

626       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
  177. In the non-paper of the UN Legal Counsel entitled “Admission
of the Federal Republic of Yugoslavia to the United Nations on 1
November 2000 : Implications for Treaties Deposited with the Secretary-
General”, the view is elaborated in detail. It starts with the finding that :

         “1.3. The admission of the FRY to membership in the United
      Nations on 1 November 2000 has raised a number of issues relating
      to treaty actions undertaken by the FRY in relation to multilateral
      treaties accepted in deposit by the Secretary-General, and recorded
      against the name ‘Yugoslavia’ ;
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         2.1. Four major categories of treaty actions are at issue :

      (a) Treaty actions undertaken by the SFRY prior to 27 April 1992
          (Annex A) ;
      (b) Treaty actions undertaken by the FRY between 27 April and
          1 November 2000, pursuant to its previous claim to continue
          the legal personality of the SFRY (Annex B) ;

      (c) Treaty actions undertaken by the FRY, in its own right, and
           not dependent on prior treaty actions by the SFRY (Annex C) ;
           and
      (d) Treaty actions undertaken by the FRY, which require member-
           ship in the United Nations or a specialized agency as an essen-
           tial precondition (Annex D). Treaty actions relating to the
           International Court of Justice and the Constitution of the
           World Health Organization have been addressed separately
           (see paragraphs 8 and 9 below).
        . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        4.1. In the light of the circumstances of FRY’s admission to mem-
      bership in the United Nations on 1 November 2000, it would be
      proper for the depositary to treat the Federal Republic of Yugosla-
      via as a ‘Newly Independent State’.

         4.2. The international community appears to agree that the FRY’s
      admission to membership in the United Nations on 1 November 2000,
      together with its declaration make it a successor State with the
      requirement that it comply with the principle of equality among the
      successor States to the former SFRY. . . Accordingly, the FRY
      should be treated as a new State as described in the Summary of
      Practice of the Secretary-General as Depositary of Multilateral Trea-
      ties (ST/LEG/7/Rev.1, p. 87, para. 289).
         4.3. [T]he FRY, as the new State that came into existence on
      27 April 1992, may now wish to succeed to treaty actions undertaken
      by the SFRY prior to this date. This would include treaties to
      which the SFRY was a party.” (Ann. 23 of the Preliminary

218

627      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
      Objections of the Federal Republic of Yugoslavia, 2002 ; Emphasis
      added.)
   178. The determination that the FRY is qualifying to become a party
to the Genocide Convention is necessarily implied in the very decision of
the General Assembly, upon the recommendation of the Security Coun-
cil, to admit the FRY to the membership of the United Nations not only
as a new Member but as a successor State at the same time. For, as
United Nations Secretary-General Kofi Annan stated in his letter to the
President of the United Nations General Assembly dated 27 December
2001 :
        “I have the honour to refer to General Assembly resolution 55/12
      of 1 November 2000, in which the Assembly decided to admit the
      Federal Republic of Yugoslavia to membership in the United
      Nations. This decision necessarily and automatically terminated the
      membership in the Organization of the former Yugoslavia, the State
      admitted to membership in 1945.” (United Nations doc. A/56/767 ;
      emphasis added.)
   That action clearly belongs to the Secretary-General as the executive
organ of the Organization. Although far from being consistent in legal
terms, it undoubtedly results from the decision taken by the principal
political organs of the United Nations — the General Assembly and the
Security Council — in respect of the question of the admission of a State
to United Nations membership, which is in their exclusive competence.
(Such an interpretation was advocated in the literature as well. In an arti-
cle entitled “The New United Nations and Former Yugoslavia”, Profes-
sor Rosalyn Higgins wrote :
         “The Assembly did recommend that the new Federal Republic
      (Serbia-Montenegro) should apply for membership of the United
      Nations. But the resolution did not either suspend, or terminate,
      Yugoslavia’s membership in the UN. The outcome had been anoma-
      lous in the extreme. The seat and nameplate remain as before. The
      old Yugoslav flag continues to fly on 42nd Street. ‘Yugoslavia’
      remains a member of the UN, i.e. not Serbia-Montenegro, but Yugo-
      slavia in its entirety.” (Op. cit., p. 479 ; emphasis added.)

This necessarily means, as the Legal Counsel of the United Nations
pointed out in the above-cited non-paper entitled “Admission of the Fed-
eral Republic of Yugoslavia to the United Nations on 1 November 2000 :
Implications for Treaties Deposited with the Secretary-General” that
“the FRY, as the new State that came into existence on 27 April 1992,
may now wish to succeed to treaty actions undertaken by the SFRY prior
to this date” (emphasis added). As regards the Genocide Convention, the
SFRY undertook a treaty action on 29 August 1950 in the form of rati-
fication pursuant to Article XI of the Convention.


219

628       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
   179. In these circumstances, the Respondent was fully entitled to
express its consent to be bound by the Genocide Convention in the form
of accession like a number of other successor States (footnote 11).
   The right of accession of a successor State to a treaty such as the
Genocide Convention derives from its very nature as a general interna-
tional treaty, expressing the interests of the international community as a
whole. As the Court stated in its Advisory Opinion in the case concerning
Reservations to the Convention on the Prevention and Punishment of the
Crime of Genocide, “[I]n such a convention the contracting States do not
have any interests of their own ; they merely have, one and all, a common
interest, namely, the accomplishment of those high purposes which are
the raison d’être of the convention” (I.C.J. Reports 1951, p. 23). Such a
nature of the Genocide Convention implies
      “that it was the intention of the General Assembly and of the States
      which adopted it that as many States as possible should participate.
      The complete exclusion from the Convention of one or more States
      would not only restrict the scope of its application, but would
      detract from the authority of the moral and humanitarian principles
      which are its basis.” (Ibid., p. 24.)
   180. Accession of a State to the Convention, therefore, appears to be
an application of the demand for the participation in the Convention of
as many States as possible. This is so, regardless of the nature of the
accession to the multilateral treaties expressing the interests of the inter-
national community as a whole within the positive law.)
   As regards those treaties, the right of accession must be treated as a jus
cogens rule. In reality, the exercise of that right, bearing in mind the
effects of the substantive provisions of such treaties, possesses constitu-
tive effects only in regard of the provisions other than the substantive
ones.
   181. The Respondent’s accession to the Genocide Convention is, in
some part, unusual. The standard notification of accession is accompa-
nied by the explanation of the legal position of the FRY in terms of the
dichotomy continuator/successor State and its consequences for the status
of the FRY vis-à-vis the Genocide Convention.

  The explanation notes, first of all, that the FRY declared on 27 April
1992 that it,
      “continuing the State, international legal and political personality of
      the Socialist Federal Republic of Yugoslavia, shall strictly abide by
      all the commitments that the Socialist Federal Republic of Yugosla-
      via assumed internationally” (notification of accession of the FRY,
      Preliminary Objections of Serbia, Ann. 5).

Further, that
      “the contention and assumption of continuity was eventually not

220

629       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      accepted by the United Nations, nor was it accepted by other
      successor States of the Socialist Federal Republic of Yugoslavia,
      and thus it produced no effects” (notification of accession of the
      FRY, Preliminary Objections of Serbia, Ann. 5).
And, finally, that
      “it has been established that the Federal Republic of Yugoslavia has
      not succeeded on April 27, 1992, or on any later date, to treaty mem-
      bership, rights and obligations of the Socialist Federal Republic of
      Yugoslavia in the Convention on the Prevention and Punishment of
      the Crime of Genocide on the assumption of continued membership
      in the United Nations and continued state, international legal and
      political personality of the Socialist Federal Republic of Yugosla-
      via” (ibid.).


   A couple of observations seem relevant in concreto :
   First, the explanation is an integral part of the FRY’s notification of
accession to the Genocide Convention, making a logical and legal union
with the statement of accession ;
   Second, the substance of the explanation corresponds to the objective
legal position of the FRY, established by the admission of the FRY to
the United Nations on 1 November 2000 ;
   Third, the substance of the explanation corresponds to the action
taken by the Secretary-General of the United Nations in his capacity as
depositary of multilateral treaties ;
   Fourth, the FRY’s notification of accession is generally accepted by
the Contracting Parties to the Genocide Convention, with three objec-
tions (Croatia, Sweden and Bosnia and Herzegovina) : it was accepted as
a whole, together with the provided explanation.

  182. Accession is a valid means of expression of consent to be bound
by a treaty in terms of the law of treaties and, as such, specifically pro-
vided in Article XI of the Genocide Convention.

  In view of the fact that automatic succession in respect of treaties is not
a part of positive international law, successor States are free, acting as
regards multilateral treaties of predecessor States in their own name, to
choose the means of expressing consent to be bound by a concrete treaty
within the framework of the means stipulated by the treaty. Considering
such a state of facts, there is no difference in substantive terms whatso-
ever between accession and notification of succession as developed in the
practice of successor States. For, acting in its own name, the successor
State, in its notification of succession, also determines the date from
which it considers itself bound by the concrete treaty and which need not
necessarily concur with the date of succession (para. 148 above).

221

630      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
  183. Article XI of the Genocide Convention provides :
        “The present Convention shall be open until 31 December 1949
      for signature on behalf of any Member of the United Nations and of
      any non-member State to which an invitation to sign has been
      addressed by the General Assembly.
        The present Convention shall be ratified, and the instruments of
      ratification shall be deposited with the Secretary-General of the
      United Nations.
        After 1 January 1950 the present Convention may be acceded to
      on behalf of any Member of the United Nations and of any non-
      member State which has received an invitation as aforesaid.

        Instruments of accession shall be deposited with the Secretary-
      General of the United Nations.” (United Nations, Treaty Series,
      (UNTS), Vol. 78, 1951 ; footnotes omitted.)
It appears that accession is not only established as a means of expression
of consent to be bound by the Convention, but that it is a means specifi-
cally designed for non-original Contracting Parties, i.e., those which con-
sent to be bound by the Convention after 1 January 1950.

  184. Consequently, there remains the question whether the provisions
of Article XI of the Convention are also equally applicable to the succes-
sor States. Article XI does not contain any indication, let alone any ele-
ment given explicite, to the effect that accession, as a means of expression
to be bound by the Convention, is not applicable as regards successor
States. No corresponding limitation exists in the law on succession in
respect of treaties, either. Moreover, the relevant rules of the law on suc-
cession appear to suggest quite the contrary, granting a successor State
the right of option in that regard. For, if a successor State, according to
Article 17 of the Convention, has the right to choose to become a party
to multilateral treaties “independently of the consent of the other States
parties and quite apart from the final clauses of the treaty” (Yearbook of
the International Law Commission, 1974, Vol. II, Part One, p. 215,
para. 2 ; emphasis added), then that right belongs a fortiori to a successor
State in case it has been provided by the treaty.

   185. The reservation of the FRY to Article IX of the Convention was
completely ignored, although the reservation, in the light of the relevant
rules of the law of treaties, is of far-reaching importance as regards the
jurisdiction of the Court in casu. The FRY sent a notification of acces-
sion to the Secretary-General of the United Nations as its depositary on
6 March 2001, containing a reservation to Article IX of the Convention
to the effect that :
        “The FRY does not consider itself bound by Article IX of the
      Convention on the Prevention and Punishment of the Crime of

222

631       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      Genocide, and, therefore, before any dispute to which the FRY is a
      party may be validly submitted to the jurisdiction of the Interna-
      tional Court of Justice under this Article, the specific and explicit
      consent of the FRY is required in each case.” (United Nations
      doc. C.N.945.2006.TREATIES-2 (Depositary Notification).)
In a Note dated 21 March 2001 the Secretary-General stated, inter alia,
that “[d]ue note has been taken of the reservation contained in the instru-
ment” (ibid.).
  On 18 May 2001 the Permanent Representative of Croatia sent a com-
munication to the Secretary-General, stating inter alia :

         “The Government of the Republic of Croatia objects to the depo-
      sition of the instrument of accession of the Federal Republic of
      Yugoslavia to the Convention on the Prevention and Punishment
      of the Crime of Genocide, due to the fact that the Federal Republic of
      Yugoslavia is already bound by the Convention since its emergence
      as one of the five equal successor States to the former Socialist Fed-
      eral Republic of Yugoslavia.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         The Government of the Republic of Croatia further objects to the
      reservation made by the Federal Republic of Yugoslavia in respect
      of Article IX of the Convention on the Prevention and Punishment
      of the Crime of Genocide, and considers it to be incompatible with
      the object and purpose of the Convention. The Government of the
      Republic of Croatia considers the Convention on the Prevention and
      Punishment of the Crime of Genocide to be fully in force and appli-
      cable between the Republic of Croatia and the Federal Republic of
      Yugoslavia, including Article IX.” (Multilateral Treaties Deposited
      with the Secretary-General, Status as at 31 December 2002, United
      Nations doc. ST/LEG/SER./E/21, p. 129.)

  186. Thus, the objection of Croatia concerns two things :
 (i) accession as a means of expressing consent of the FRY to be bound
     by the Genocide Convention ; and
(ii) the reservation of the FRY made in respect of Article IX of the Con-
     vention.
   In concreto, the objection to the reservation in respect of Article IX is
of interest, having in mind the fact that Croatia considers “the Conven-
tion on the Prevention and Punishment of the Crime of Genocide to be
fully in force and applicable between the Republic of Croatia and the
Federal Republic of Yugoslavia, including Article IX”.
   In that regard it seems clear that the objection to Article IX, supported
by the fact that Croatia is not opposed to the entry into force of the Con-
vention between itself and the Respondent, makes automatically applica-

223

632       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
ble paragraph 3 of Article 21 of the Convention on the Law of Treaties,
which stipulates :
        “When a State objecting to a reservation has not opposed the
      entry into force of the treaty between itself and the reserving State,
      the provisions to which the reservation relates do not apply as
      between the reserving State and the objecting State to the extent of
      the reservation.”
  187. The action taken by the Secretary-General through the Legal
Counsel in regard to the deposited multilateral treaties, including the
Genocide Convention, is basically of an administrative nature, a sort of
reminder of the necessary consequences resulting from the fact that by
the act of admission of the FRY, it was at the same time accepted and
recognized, implicitly and explicitly, as a new personality both by the
Organization itself and its member States (paras. 167-173 above) and
implemented in the total structure of the Organization. As such, it fits
perfectly the function of the depositary provided by Article 77, para-
graph 1 (e), of the Convention on the Law of Treaties, i.e., “[i]nforming
the parties and the States entitled to become parties to the treaty of acts,
notifications and communications relating to the treaty” (United Nations,
Treaty Series, Vol. 1155).


         3. Preliminary objection to the jurisdiction of the Court,
                  and to admissibility ratione temporis
   188. This particular objection of the Respondent is treated by the
majority “at one and the same time [as] an objection to jurisdiction and
one going to the admissibility of the claims” (Judgment, para. 120), con-
sequently, as “two inseparable issues in the present case” (ibid., para. 129).
   Innovativeness of such a treatment of the issues of the scope of the
jurisdiction of the Court ratione temporis and the admissibility of claims
is accompanied by a contradictory reasoning. For, if the essential char-
acteristics of an objection to jurisdiction is in that “if upheld, it brings the
proceedings in respect of that claim to an end” (ibid., para. 120) and
objections to admissibility, as observed by reference to the Judgment in
the Oil Platforms case “normally take the form of an assertion that, even
if the Court has jurisdiction and the facts stated by the applicant State
are assumed to be correct” (ibid.), the Court nonetheless declines to hear
the case, it is unclear how two such objections can be considered insepa-
rable issues. For, whereas the objection to jurisdiction concerns the exist-
ence of the jurisdiction of the Court ad casum, an objection to inadmis-
sibility, as accepted by the majority, is concerned with the performance of
the jurisdiction that is established.

  189. It is true that the Respondent formulated this objection in the
sense that “claims based on acts and omissions which took place prior to

224

633      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
27 April 1992 are beyond the jurisdiction of this Court and inadmissible”
(CR 2008/12, p. 68). It is equally true, however, that it is up to a party to
the dispute, in concreto the Respondent, to present its objection(s) to
jurisdiction, and that it is up to the Court to make the determination on
the basis of final submissions and, if necessary, other pertinent evidence,
the real meaning of a jurisdictional objection. This would not be a matter
which touches upon the power of the Court to “‘substitute itself for them
and formulate new submissions simply on the basis of arguments and
facts advanced’ (P.C.I.J., Series A, No. 7, p. 35)” (Nuclear Tests (New
Zealand v. France), Judgment, I.C.J. Reports 1974, p. 466, para. 30), but
a matter of the objective determination of a legal issue.
   It seems, based on the wording of this particular objection of the FRY,
as well as on the reasons advanced, that it is rather an objection to the
scope of the jurisdiction ratione temporis, whereas admissibility could be
an alternative objection.
   190. It appears that the majority fails to pay due regard to the fact,
which any legal reasoning must obey, considering that it expresses the
iron law of logic and common sense itself. And, that is, that any legal
personality, including a State, might bear responsibility or be subject to
the legal procedure, only if it exists and during the period of time of its
existence. In concreto, it seems obvious that the Court may have jurisdic-
tion starting only on 27 April 1992, when the Respondent was consti-
tuted as the legal person in terms of international law — for acts or
omissions which may be attributed to it.
   The term “State” in the International Law Commission’s Articles on
the Responsibility of States for Internationally Wrongful Acts (Annex to
General Assembly resolution 56/83, 12 December 2001) possesses a clear
and precise meaning. It is certainly not a State in an abstract or meta-
physical sense, but a real State, a State in existence. Only a State in exist-
ence, bound by an international obligation, may commit an internation-
ally wrongful act that entails international responsibility. The same holds
true, mutatis mutandi, also for the term “State” or “party” used both in
the Statute and in the Rules of Court. Jurisdiction of the Court, either
stricto or lato sensu, cannot be established in relation to a non-existent
State.
   191. In the law of State responsibility, the only exception to that iron
rule of logic is the mechanism of succession in respect of treaties of delict-
ual responsibility. The Applicant refers to the rule provided in Article 10,
paragraph 2, of the ILC’s Articles on State Responsibility, according to
which “‘the conduct of a movement insurrectional or other which suc-
ceeds in establishing a new State shall be considered an act of the new
State under international law’” (Judgment, para. 125).

   192. Two observations seem relevant in that regard :
   First, the mechanism of succession in respect of delictual responsibility
is not a part of lex lata ;
   Second, this particular assertion of the Applicant seems manifestly

225

634      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
absurd, in serious conflict with common sense and cogent legal consid-
erations. The assertion that the FRY — which is, in fact, a part of the
SFRY that remained after the successive recessions of the four former
federal units, including Croatia, and whose legal position in terms of
legal identity and continuity with the SFRY was the subject of vehement
legal and political confrontations in the international community —
came into being as a consequence of a successful insurrectional move-
ment, hardly deserves another qualification. Besides, it turns out that the
“successful insurrectional movement” grew into the youngest successor
State in the territory of the former SFRY, following the four successive
secessions of the former Yugoslav republics, ending the process of its dis-
solution.
   It appears that such an assertion is rather a matter of litigation strat-
egy. In the majority view, the determination of questions relating to the
assertion of the Applicant regarding the insurrectional nature of the FRY
would require it “to enter into an examination of factual issues concern-
ing the events leading up to the dissolution of the SFRY and the estab-
lishment of the FRY” (Judgment, para. 127). It appears, however, that
examination of the relevant factual issues in concreto is not a sufficient
basis for the determination of this particular objection of the Respondent
as one having no exclusively preliminary nature.
   193. The issue of the dissolution of the SFRY is of a mixed nature,
being a questio juris et questio facti at the same time, since it is based on
the principles of international law which serve to define the conditions in
which an entity constitutes a State or disappears as a State. As regards
the questio facti aspect of the dissolution of the SFRY, the relevant facts
have been clearly established by the Arbitration Commission and accepted
by the international community as well as by the successor States of the
SFRY.
   According to Opinion No. 1 of the Arbitration Commission (Interna-
tional Legal Materials, Vol. 31 (November 1992), p. 1496), due to the
fact that the republics, more precisely Slovenia, Croatia, Bosnia and
Herzegovina and Macedonia “have expressed their desire for independ-
ence” the “composition and workings of the essential organs of the
Federation . . . no longer meet the criteria of participation and repre-
sentativeness inherent in a federal State” and, consequently, “the SFRY
is in the process of dissolution”. The process was completed — as stated
by the Commission in its Opinion No. 8 (ibid., p. 1523), adopted with
respect to the question posed on 18 May 1992 by Lord Carrington —
with the constitution of the Federal Republic of Yugoslavia as a new
State that on 27 April 1992 adopted a new Constitution (92 International
Law Reports (ILR) 167). Ergo, these facts, being established and
accepted, did not even call for a special examination, but were simply to
be perceived or taken cognizance of.
   Finally, even if these facts ought to have been the subject of examina-
tion, they were obviously not of such a nature as to be preclusive of the
matter. As such they are issues that “may be by no means divorced from

226

635       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
the merits. A jurisdictional decision may often have to touch upon the
latter or at least involve some consideration of them.” (Appeal Relating
to the Jurisdiction of the ICAO Council, Judgment, I.C.J. Reports 1972,
p. 56, para. 18 (c)). It might rather be said that they touch
      “on a point of merits, but . . . only in a provisional way, to the extent
      necessary for deciding the question raised by the preliminary objec-
      tion. Any finding on the point of merits therefore, ranks simply as
      part of the motivation of the decision on the preliminary objection,
      and not as the object of that decision.” (South West Africa (Ethiopia
      v. South Africa ; Liberia v. South Africa), Second Phase, Judg-
      ment, I.C.J. Reports 1966, p. 37, para. 59.)
   194. The extension of the scope of the jurisdiction of the Court ratione
temporis to the events that occurred before 27 April 1992 radically modi-
fied the characterization of the case in terms of responsibility. Consider-
ing that in the period preceding 27 April 1992 the Respondent did not
exist as a State, extension of the scope of the Court’s jurisdiction ratione
temporis can mean two things :
 (i) that the responsibility claim was addressed to a dead, non-existent
     State ; or
(ii) that, assuming hypothetically that there exists the rule of positive
     international law regarding succession in respect of delictual respon-
     sibility, the responsibility claim of the Applicant as such, apart from
     the jurisdictional side of the matter, represents, in fact, a claim for
     joint and several responsibility of Serbia, Montenegro, as well as
     Bosnia and Herzegovina and Macedonia, either of both or of Mace-
     donia alone, depending on the moment of occurrence of the events
     alleged by the Applicant in its Memorial, as successor States which
     the territorially reduced SFRY comprised in that period.


    4. Preliminary objection to the admissibility of claims relating to
   the submission of certain persons to trial, provision of information
       on missing Croatian citizens, and return of cultural property

   195. Given the unusual understanding of the jurisdiction of the Court
ratione personae et materiae (paras. 18-20 above), this particular objec-
tion remains simply “preliminary objection” and is treated as such.

   In fact, all three issues included in this particular objection are par
excellence issues of the jurisdiction of the Court ratione materiae that
should be assessed in terms of whether there is a dispute between the
Parties that falls within the scope of Article IX of the Genocide Conven-
tion. Article IX states that :
         “Disputes between the Contracting Parties relating to the interpre-
      tation, application or fulfilment of the present Convention, including

227

636       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
      those relating to the responsibility of a State for genocide or for any
      of the other acts enumerated in Article III, shall be submitted to the
      International Court of Justice at the request of any of the parties to
      the dispute.”

   196. As regards the submission of certain persons to trial, it seems
obvious that it is essential that certain conditions be met in order that the
dispute regarding the submission could be considered as a dispute falling
within the ambit of Article IX of the Convention. Firstly, that the per-
sons accused of genocide or any other acts enumerated in Article III of
the Convention have precisely been identified in due procedure provided
for by the law of the ICTY. Further, that it has been shown that persons
charged by the ICTY Prosecutor with acts of genocide committed in
Croatia are to be found in the territory of the Respondent or territory
within its control. Finally, that the Applicant did not take effective steps
to submit those persons to the ICTY as a “competent international penal
tribunal” in terms of Article VI of the Convention. It seems that none of
these preconditions have been fulfilled.
   197. It is a matter of common knowledge that not a single citizen of
the Respondent has been accused of genocide or other acts enumerated in
Article III of the Convention, allegedly committed in the territory of
Croatia. (As to the part of the submission relating to the former Presi-
dent, Mr. S. Milosević, it is not only moot but, as presently designed, it
implies the existence of a sort of actio popularis, which is obviously
totally erroneous (see South West Africa (Ethiopia v. South Africa ;
Liberia v. South Africa), Second Phase, Judgment, I.C.J. Reports 1966,
p. 47, para. 88).)
   It is in that sense that the Applicant has invoked the Genocide Con-
vention, since it refers to “trial before the appropriate judicial authority”
(submission 2 (a) in the Memorial) and not to the “international penal
tribunal” in terms of Article VI of the Convention.
   Therefore, it is only in the case of accumulation of certain elements of
the dispute as regards the “submission of certain persons to trial” in the
terms of the Genocide Convention that it would fall within the jurisdic-
tion of the Court ratione materiae.
   The Applicant probably has in mind the submission of certain persons
indicted for genocide by its organs, which are not verified by the Chief
Prosecution and the ICTY itself, for trial before its national criminal
courts. If so, the Applicant’s submission is rather a matter of application
of treaty rules in force between Croatia and Serbia on legal assistance in
criminal matters.

   198. It is however true, that in the oral proceedings counsel for Croatia
referred, inter alia, also to the ICTY, by saying : “persons found in Serbia
suspected of committing genocide in Croatia can still be submitted to
trial before the ICTY — which is a tribunal —, and Serbia would, on that
hypothesis still have obligations to fulfil” (CR 2008/13, p. 35 (Crawford) ;

228

637      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
emphasis added). The Applicant, in fact, presumed that a number of per-
petrators so charged are in Serbia (CR 2008/10, p. 15 (Šimonović)).



   By reference to the ICTY the matter is prima facie brought into nexus
with the Genocide Convention. That nexus is, however, of hypothetic
nature and, as such, it is beyond the jurisdiction of the Court. On this
particular point, in fact, there does not exist an actual, real, dispute as a
primary condition for the Court to exercise its judicial function, but a
hypothetic dispute.
   For the dispute between the Parties is one thing, and the dispute before
the Court is quite another. What, in effect, does the Applicant contend ?
On the one hand, that the persons charged with genocide by the Croatian
authorities are presumably staying in Serbia and, on the other, that these
persons, who may be staying in Serbia, might be accused in a proper pro-
cedure before the ICTY, as a competent international penal tribunal,
which might then activate the obligation of Serbia to co-operate with the
ICTY. The Respondent denies that contention, putting forward argu-
ments which appear relevant to it.
   199. Consequently, it is indisputable that there are clearly opposite
views, a disagreement about the submission of Croatia. But, such a dis-
agreement is not sufficient to constitute the dispute before the Court to
fall within the competence of the Court in casu.
   It is of an abstract, hypothetical nature in view of the fact that the sub-
mission of the Applicant is subjected to a triple qualification :
(a) that the persons charged with genocide by the Croatian authorities
    are staying in the territory of Serbia ;
(b) that the ICTY bring in an indictment against them ; and
(c) that Serbia, explicitly or tacitly, refuse to co-operate with the ICTY.

   200. Thus, it appears that, in actual fact, there does not exist a dispute
between the Parties in terms of the well-known definition given in the
case concerning Mavrommatis Palestine Concessions. According to that
definition the dispute is a “disagreement on a point of law or fact, a con-
flict of legal views or interests between two persons” (Judgment No. 2,
1924, P.C.I.J., Series A, No. 2, p. 11).
   The Parties are, in essence, not disputing a point of law, because the
Respondent does not deny the obligation to co-operate with the ICTY in
terms of Article VI of the Convention. For its part, the Applicant does
not deny that the ICTY has not accused any of the Respondent’s citizens
of the crime of genocide allegedly committed in the territory of Croatia.

  Accordingly, what remains as a possible subject of dispute before the
Court is a disagreement on a point of fact. However, in concreto, the
“fact” in terms of a thing that exists or occurred simply is not present.

229

638       APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                           uA)
What the Court is really faced with is not a “fact”, but a presumed fact or
a hypothetical fact. Dealing with presumed facts or hypothetical facts
however is outside the purview of the judicial function of the Court
because of cogent legal considerations. For, as the Court stated in the
case concerning Northern Cameroons :
         “The function of the Court is to state the law, but it may pro-
      nounce judgment only in connection with concrete cases where there
      exists at the time of the adjudication an actual controversy involving
      a conflict of legal interests between the parties. The Court’s judgment
      must have some practical consequence in the sense that it can affect
      existing legal rights and obligations of the parties, thus removing un-
      certainty from their legal relations.” (Northern Cameroons (Cam-
      eroon v. United Kingdom), Preliminary Objections, Judgment, I.C.J.
      Reports 1963, pp. 33-34.)
It would be incompatible with the judicial function of the Court to render
judgments which would be dependent on the existence of facts or situa-
tions to which a party refers.
   201. The majority’s conclusion as regards the duty of prosecution and
punishment that “[t]hese issues are clearly matters of interpretation or
application of the Genocide Convention” (Judgment, para. 136) seems
correct but abstract, since it is not followed by a proper conclusio. The
Genocide Convention does not contain the principle of universal repres-
sion. States are “obliged to punish persons charged with the commission
of acts coming under the Convention insofar as they were committed in
their territory” (N. Robinson, The Genocide Convention, its Origins and
Interpretation, 1949, p. 31).
   In its Judgment in the Bosnia case, the Court stated clearly :

         “Even if Serbian domestic law granted jurisdiction to its criminal
      courts to try those accused, and even supposing such proceedings
      were compatible with Serbia’s other international obligations, inter
      alia its obligation to co-operate with the ICTY, to which the Court
      will revert below, an obligation to try the perpetrators of the Sre-
      brenica massacre in Serbia’s domestic courts cannot be deduced
      from Article VI. Article VI only obliges the Contracting Parties to
      institute and exercise territorial criminal jurisdiction ; while it cer-
      tainly does not prohibit States, with respect to genocide, from con-
      ferring jurisdiction on their criminal courts based on criteria other
      than where the crime was committed which are compatible with
      international law, in particular the nationality of the accused, it does
      not oblige them to do so.” (Application of the Convention on the
      Prevention and Punishment of the Crime of Genocide (Bosnia and
      Herzegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports
      2007 (I), pp. 226-227, para. 442.)
  The idea underlying the conclusio of the majority seems to be the under-

230

639      APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                          uA)
standing that, if a person charged in State A with acts of genocide
committed in its territory is found in the territory of State B, a party to
the Genocide Convention, that State would be under an obligation to co-
operate in the arrest and extradition of such a person. Such an under-
standing seems erroneous for two principal reasons :
   First, the duty to co-operate in the Convention is limited to co-opera-
tion with international penal tribunals (Art. VI of the Convention) ;

   Second, it runs counter to the general principle of international crimi-
nal law in that regard — aut dedere, aut punire. The duty to extradite
might be established on the basis of a treaty, bilateral or multilateral, on
legal assistance in criminal matters only !
   202. It is completely unclear how the dispute on the information on
missing persons falls within the jurisdiction of the Court ratione materiae
under the Genocide Convention. Co-operation of that kind between the
Contracting Parties is not envisaged by the Convention. In the concrete
case, the object are the bilateral treaty instruments, so this is rather a dis-
pute about its fulfilment.

   203. The majority reasoning as regards the return of items of cultural
property (submission 2 (c)) is, it seems, not in harmony with its conclu-
sio. If the majority sees “no reason to depart from its earlier finding on
the general question of interpretation of the Convention in this respect”
(Judgment, para. 141), it is not clear how it came to the conclusio that the
objection raised by Serbia is not of an exclusively preliminary nature.

   In the Bosnia case, the Court found, inter alia, that the deliberate
destruction of the historical, cultural and religious heritage “does not fall
within the categories of acts of genocide set out in Article II of the Con-
vention” (Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and
Montenegro), Judgment, I.C.J. Reports 2007 (I), pp. 185-186, para. 344.
It is a fortiori valid for acts of seizure of those items of cultural property.
If so, the dispute regarding the return of items of cultural property can-
not be considered as falling within the jurisdiction ratione materiae of the
Court on the basis of Article IX of the Convention, which perceives
genocide in terms of physical or biological destruction of the relevant
group as such.
   204. The majority’s consideration that the claim of Croatia includes
“disputed matters of fact” (Judgment, para. 143), appears to be irrelevant
in the light of the fact that as a matter of law the so-called cultural geno-
cide does not fall within the scope of the Genocide Convention.
   Both objections of the Respondent are determined by the majority as
objections having no exclusively preliminary character on the basis of the
consideration that it includes disputed matters of fact inappropriate to be
examined in the present phase of the proceedings.
   In that regard, a different treatment of the disputed matters of fact in

231

640     APPLICATION OF GENOCIDE CONVENTION (DISS. OP. KREC
                                                         uA)
closely related cases seems evident. I have in mind the treatment of the
disputed facts in the Order of 8 April 1993 (Application of the Convention
on the Prevention and Punishment of the Crime of Genocide (Bosnia and
Herzegovina v. Yugoslavia), Provisional Measures, I.C.J. Reports 1993,
p. 25), followed by the Order of 13 September 1993 (ibid., pp. 349-350) as
well as the Orders of 2 June 1999 in the ten Legality of Use of Force cases
((Yugoslavia v. Belgium), Provisional Measures, I.C.J. Reports 1999
(I), p. 138, para. 39) regarding facts that possess a sufficiently clear
manifestation of genocidal intent, a matter much more demanding than
the matter involved in this particular issue.



                                            (Signed) Milenko KREC
                                                                uA.




232

